Exhibit 10.1

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

DATED AS OF JUNE 24, 2005

 

AMONG

 

UNITRIN, INC.,

 

THE LENDERS,

 

JPMORGAN CHASE BANK, N.A.,

AS ADMINISTRATIVE AGENT,

LC ISSUER AND SWING LINE LENDER,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS SYNDICATION AGENT

 

AND

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

AS DOCUMENTATION AGENT

 

--------------------------------------------------------------------------------

 

ARRANGED BY

J.P. MORGAN SECURITIES INC.,

AS JOINT LEAD ARRANGER AND SOLE BOOKRUNNER

 

AND

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS JOINT LEAD ARRANGER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

   DEFINITIONS    1

ARTICLE II

   THE CREDITS    14

2.1.

   Commitment    14

2.2.

   Required Payments; Termination    14

2.3.

   Ratable Loans    14

2.4.

   Types of Advances    14

2.5.

   Facility Fee and Reductions and Increases in Aggregate Commitment    14

2.6.

   Minimum Amount of Each Advance    15

2.7.

   Optional Principal Payments    15

2.8.

   Method of Selecting Types and Interest Periods for New Advances    15

2.9.

   Conversion and Continuation of Outstanding Advances    16

2.10.

   Changes in Interest Rate, etc    16

2.11.

   Rates Applicable After Default    17

2.12.

   Method of Payment    17

2.13.

   Noteless Agreement; Evidence of Indebtedness    17

2.14.

   Telephonic Notices    18

2.15.

   Interest Payment Dates; Interest and Fee Basis    18

2.16.

   Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions    19

2.17.

   Lending Installations    19

2.18.

   Non-Receipt of Funds by the Agent    19

2.19.

   Replacement of Lender    19

2.20.

   Facility LCs.    20

2.21.

   Swing Line Loans.    24

ARTICLE III

   YIELD PROTECTION; TAXES    26

3.1.

   Yield Protection    26

3.2.

   Changes in Capital Adequacy Regulations    26

3.3.

   Availability of Types of Advances    27

3.4.

   Funding Indemnification    27

3.5.

   Taxes    27

3.6.

   Lender Statements; Survival of Indemnity    29

ARTICLE IV

   CONDITIONS PRECEDENT    30

4.1.

   Effectiveness    30

4.2.

   Each Credit Extension    30

ARTICLE V

   REPRESENTATIONS AND WARRANTIES    31

5.1.

   Organization; Power; Qualification    31

5.2.

   Authorization; Enforceability    31

5.3.

   Subsidiaries    31

5.4.

   Compliance with Laws    31

5.5.

   Necessary Authorizations    32

5.6.

   Title to Properties    32

5.7.

   Taxes    32

5.8.

   Financial Statements    32

5.9.

   No Material Adverse Change    32



--------------------------------------------------------------------------------

5.10.

   Guaranties    32

5.11.

   Litigation    32

5.12.

   ERISA    32

5.13.

   Compliance with Law    33

5.14.

   Accuracy and Completeness of Information    33

5.15.

   Compliance with Regulations T, U, and X    33

5.16.

   Broker’s or Finder’s Commissions    33

5.17.

   Investment Company Act    33

5.18.

   Insurance Licenses    33

ARTICLE VI

   COVENANTS    33

6.1.

   Preservation of Existence and Similar Matters    33

6.2.

   Compliance with Applicable Law    34

6.3.

   Maintenance of Properties    34

6.4.

   Accounting Methods and Financial Records    34

6.5.

   Payment of Taxes and Claims    34

6.6.

   Visits and Inspections    34

6.7.

   Use of Proceeds    34

6.8.

   Further Assurances    34

6.9.

   Quarterly Financial Statements of the Borrower    35

6.10.

   Annual Financial Statements of the Borrower    35

6.11.

   Additional Reporting Requirements.    35

6.12.

   Performance Certificates    35

6.13.

   Copies of Other Reports    36

6.14.

   Notice of Litigation and Other Matters    36

6.15.

   Restricted Payments and Restricted Purchases    37

6.16.

   Limitations on Indebtedness of Subsidiaries of Borrower    37

6.17.

   Limitation on Liens    37

6.18.

   Amendment and Waiver    37

6.19.

   Liquidation; Merger; Disposition of Assets    38

6.20.

   Borrower’s Maximum Leverage    38

6.21.

   Risk-Based Capital Ratio    38

6.22.

   Affiliate Transactions    38

6.23.

   Other Indebtedness    39

6.24.

   Restrictions on Upstream Dividends by Subsidiaries    39

6.25.

   Business of the Borrower    39

ARTICLE VII

   DEFAULTS    39

ARTICLE VIII

   ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES    41

8.1.

   Acceleration    41

8.2.

   Amendments    42

8.3.

   Preservation of Rights    42

ARTICLE IX

   GENERAL PROVISIONS    43

9.1.

   Survival of Representations    43

9.2.

   Governmental Regulation    43

9.3.

   Headings    43

9.4.

   Entire Agreement    43

9.5.

   Several Obligations; Benefits of this Agreement    43

 

ii



--------------------------------------------------------------------------------

9.6.

   Expenses; Indemnification    43

9.7.

   Numbers of Documents    44

9.8.

   Accounting    44

9.9.

   Severability of Provisions    44

9.10.

   Nonliability of Lenders    44

9.11.

   Confidentiality    44

9.12.

   Nonreliance    45

9.13.

   Disclosure    45

9.14.

   USA PATRIOT ACT    45

ARTICLE X

   THE AGENT    45

10.1.

   Appointment; Nature of Relationship    45

10.2.

   Powers    45

10.3.

   General Immunity    46

10.4.

   No Responsibility for Loans, Recitals, etc    46

10.5.

   Action on Instructions of Lenders    46

10.6.

   Employment of Agents and Counsel    46

10.7.

   Reliance on Documents; Counsel    46

10.8.

   Agent’s Reimbursement and Indemnification    46

10.9.

   Notice of Default    47

10.10.

   Rights as a Lender    47

10.11.

   Lender Credit Decision    47

10.12.

   Successor Agent    47

10.13.

   Agent and Sole Bookrunner Fees    48

10.14.

   Delegation to Affiliates    48

10.15.

   Syndication Agent and Documentation Agent    48

ARTICLE XI

   SETOFF; RATABLE PAYMENTS    48

11.1.

   Setoff    48

11.2.

   Ratable Payments    48

ARTICLE XII

   BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS    49

12.1.

   Successors and Assigns    49

12.2.

   Dissemination of Information    51

12.3.

   Tax Treatment    51

ARTICLE XIII

   NOTICES    52

13.1.

   Notices    52

13.2.

   Change of Address    52

ARTICLE XIV

   COUNTERPARTS    52

ARTICLE XV

   CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL    52

15.1.

   CHOICE OF LAW    52

15.2.

   CONSENT TO JURISDICTION    52

15.3.

   WAIVER OF JURY TRIAL    53

 

iii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBITS

A

  

Form of Note

B

  

Form of Assignment and Assumption Agreement

C

  

Form of Compliance Certificate

D

  

Form of Commitment Increase Agreement

SCHEDULES

Pricing Schedule

Schedule 1

  

Subsidiaries

Schedule 2

  

Commitments

Schedule 3

  

Permitted Liens

Schedule 4

  

Existing Facility LC’s

Schedule 5

  

Existing Debt

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This Agreement, dated as of June 24, 2005, is among Unitrin, Inc., a Delaware
corporation, the Lenders, JPMorgan Chase Bank, N.A., as administrative agent,
Wells Fargo Bank, National Association, as syndication agent, and Wachovia Bank,
National Association, as documentation agent. The parties hereto agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

As used in this Agreement:

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the sum of (i) (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate plus (ii) the
Applicable Margin.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.

 

“Advance” means a borrowing hereunder, (a) made by some or all of the Lenders on
the same Borrowing Date, or (b) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurodollar Loans, for the same Interest Period. The term “Advance” shall include
Swing Line Loans unless otherwise expressly provided.

 

“Affected Lender” is defined in Section 2.19.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise; provided, that for
the purposes of Section 6.22 and the definition of “Change in Control,” an
“Affiliate” shall mean any Person (other than a Person whose sole relationship
with any designated Person is as an employee or director) directly or indirectly
controlling, controlled by, or under common control with the designated Person,
with the term “control” including, without limitation, (a) the direct or
indirect beneficial ownership of more than thirty percent (30%) of the voting
securities or voting equity or partnership interests, of such Person (but shall
not include Investees) or (b) the power to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise, and
the terms “controlling” and “controlled” shall have meanings correlative to the
foregoing. Notwithstanding the foregoing, no member of the Singleton Family
(other than a Disclosed Operating Company) shall be considered an Affiliate of
the Borrower so long as the Singleton Family owns collectively (either directly
or indirectly) less than 25% of the securities of the Borrower having ordinary
voting power for the election of directors of the Borrower.



--------------------------------------------------------------------------------

“Agent” means JPMorgan Chase Bank, N.A., in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Agent appointed pursuant to Article X.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as adjusted from time to time pursuant to the terms hereof. As of the
date of this Agreement, the Aggregate Commitment is equal to $325,000,000.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (a) the Prime Rate in effect on such day, and (b) the Federal
Funds Effective Rate in effect on such day plus ½ of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Annual Statement” means the annual statutory financial statement of each of
Trinity and United Insurance required to be filed with the insurance
commissioner (or similar authority) of its jurisdiction of incorporation, which
statement shall be in the form required by the applicable jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements permitted by such insurance commissioner (or such similar authority)
to be used for filing annual statutory financial statements and shall contain
the type of information permitted by such insurance commissioner (or such
similar authority) to be disclosed therein, together with all exhibits or
schedules filed therewith.

 

“Applicable Facility Fee Rate” means, at any time, the percentage rate per annum
at which facility fees are accruing on the Aggregate Commitment (without regard
to usage) at such time as set forth in the Pricing Schedule.

 

“Applicable Law” means, with respect to any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person and its properties, including,
without limiting the foregoing, all orders and decrees of all courts and
arbitrators binding on such Person in proceedings or actions to which the Person
in question is a party.

 

“Applicable Letter of Credit Fee Rate” means, at any time, the percentage rate
per annum at which letter of credit fees are accruing on the average daily
aggregate undrawn amount of Facility LCs at such time as set forth in the
Pricing Schedule.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule; provided, that for
each day on which the aggregate principal amount of the outstanding Advances
exceeds 50% of the Aggregate Commitment, the Applicable Margin shall be
increased by 0.05% over the percentage rate of the Applicable Margin otherwise
in effect as set forth in the Pricing Schedule.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Arrangers” means JPMS, in its capacity as Joint Lead Arranger and Sole
Bookrunner and Wells Fargo Bank, National Association, in its capacity as Joint
Lead Arranger.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.1), and accepted by the Agent, substantially in the form of
Exhibit B or any other form approved by the Agent and reasonably acceptable to
the Borrower.

 

“Authorized Officer” means such senior personnel of the Borrower, acting singly,
as may be duly authorized and designated in writing by the Borrower to execute
documents, agreements and instruments on its behalf.

 

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower” means Unitrin, Inc., a Delaware corporation, and its successors and
assigns.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (b) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

 

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligation” means that portion of any obligation of a Person
as lessee under a lease which at the time would be required to be capitalized on
the balance sheet of such lessee in accordance with GAAP.

 

“Change in Control” means (a) the direct or indirect ownership by any Person, on
a combined basis with any Affiliates of such Person, of 40% or more of the
existing voting stock of the Borrower; or (b) the failure of the Borrower to
own, free and clear of Liens or other encumbrances, 100% of the outstanding
shares of voting stock of Trinity and United Insurance on a fully diluted basis.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commercial Letter of Credit” means a letter of credit which is the payment
mechanism for a commercial trade transaction.

 

3



--------------------------------------------------------------------------------

“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans, to, and participate in Facility LCs issued upon the application
of the Borrower in an aggregate amount not exceeding the amount set forth
opposite its name on Schedule 2 hereto, as it may be modified as a result of any
assignment that has become effective pursuant to Section 12.1 or as otherwise
modified from time to time pursuant to the terms hereof.

 

“Company Action Level” means the designation given by either the National
Association of Insurance Commissioners or the state department of insurance of
the state of domicile of the insurance company in question of a level or range
of levels of Risk-Based Capital Ratios as the Risk-Based Capital Ratio or
Ratios, as applicable, of an insurance company which permit a state insurance
department or commission (or other governmental entity) to require such
insurance company (or which otherwise cause such insurance company to be
required) to file a financial plan identifying problem conditions and a proposal
of corrective or remedial actions with any state insurance department or
commission (or other governmental entity) pursuant to rules, regulations or
guidelines adopted by the National Association of Insurance Commissioners or any
applicable state department of insurance. In the event there is no such
designation given by the National Association of Insurance Commissioners or any
applicable state department of insurance pursuant to such rules, regulations or
guidelines, “Company Action Level” shall be deemed to mean any level or range of
levels of Risk-Based Capital Ratios of an insurance company which permit a state
insurance department or commission (or other governmental entity) to take any
corrective or remedial actions with respect to such insurance company pursuant
to such rules, regulations or guidelines.

 

“Consolidated Net Worth” means, at any date of determination, the sum of (a) the
consolidated shareholders’ equity of the Borrower and its Subsidiaries
(excluding treasury shares), determined as of such date in accordance with GAAP,
plus the positive difference or less the negative difference, as the case may
be, (b) between the fair market value of investments in Investees and the
carrying value therefor determined as of such date net of an amount equal to the
product of (i) such difference and (ii) the applicable federal income tax rate
in effect on such date of determination).

 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

 

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC hereunder.

 

“Default” means an event described in Article VII.

 

“Direct Auto Business” means any business or service whereby policies in respect
of automobile insurance are offered directly to consumers without interaction
from an intervening insurance agent.

 

“Disclosed Operating Company” means any Person which (a) is required to publicly
disclose its ownership (beneficial or otherwise) of shares of the Borrower
pursuant to Rules 13(d) or 13(g) of the General Rules and Regulations under the
Securities Exchange Act of 1934 and (b) owns or operates any business or is a
Person whose sole asset is the equity securities of another Person which owns or
operates any business.

 

“Documentation Agent” means Wachovia Bank, National Association in its capacity
as documentation agent.

 

4



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as the Borrower, or is under common control (within the
meaning of Section 414(c) of the Code) with the Borrower.

 

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Adjusted LIBO Rate.

 

“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Adjusted LIBO Rate.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, (a) taxes imposed or based upon its overall net
income (including, without limitation, any financial institutions tax), and
franchise taxes imposed on it, by (i) the government of the United States, (ii)
the jurisdiction under the laws of which such Lender or the Agent, as
applicable, is incorporated or organized, (iii) the jurisdiction in which the
Agent’s or such Lender’s principal executive office, as applicable, or such
Lender’s applicable Lending Installation is located or (iv) a jurisdiction in
which such Lender or the Agent, as applicable, is otherwise doing business, and
(b) all liabilities, penalties and interest with respect to any of the
foregoing.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Facility LC” is defined in Section 2.20.1.

 

“Facility LC Application” is defined in Section 2.20.3.

 

“Facility LC Collateral Account” is defined in Section 2.20.11.

 

“Facility Termination Date” means June 30, 2010 or any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof (subject to any rescission of termination by the Required Lenders
pursuant to Section 8.1).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by the Agent in its sole discretion.

 

“Fireside” means Fireside Securities Corporation, a California corporation and a
Wholly-Owned Subsidiary of the Borrower.

 

“Fireside Bank” means Fireside Bank, a California corporation and a Wholly-Owned
Subsidiary of the Borrower.

 

“Floating Rate” means, for any day, a rate per annum equal to (a) the Alternate
Base Rate for such day, changing when and as the Alternate Base Rate changes,
plus (b) the Applicable Margin.

 

5



--------------------------------------------------------------------------------

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

 

“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Floating Rate.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time, applied on a basis consistent (except
for changes agreed to by the Borrower’s independent public accountants) with the
most recent audited consolidated financial statements of the Borrower and its
Subsidiaries delivered to the Lenders.

 

“Indebtedness” means, with respect to any Person, without duplication, the
obligations of such Person of the types described in clauses (a) through (f) in
the definition of Total Debt.

 

“Insurance Subsidiary” means any Subsidiary which is engaged in the insurance
business.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement. Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter,
or, if acceptable to each of the Lenders (as determined by each such applicable
Lender in its sole discretion) a nine or twelve month period, provided, however,
that if there is no such numerically corresponding day in such next, second,
third, sixth, ninth or twelfth succeeding month, such Interest Period shall end
on the last Business Day of such next, second, third, sixth, ninth or twelfth
succeeding month. If an Interest Period would otherwise end on a day which is
not a Business Day, such Interest Period shall end on the next succeeding
Business Day, provided, however, that if such next succeeding Business Day falls
in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.

 

“Investees” shall mean, collectively, all Persons described as “Investees” on
the most recent consolidated financial statements of the Borrower delivered to
the Lenders pursuant to Sections 6.9 or 6.10. UNOVA, Inc. is the only “Investee”
as of the date of this Agreement.

 

“Investment Vehicles” means any Person (other than a natural person) that
operates exclusively for the purpose of investing in less than 100% of the
equity securities of other Persons.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“JPMS” means J.P. Morgan Securities Inc., a New York corporation, and its
successors.

 

“LC Disbursement” means a payment made by the LC Issuer pursuant to a Letter of
Credit.

 

“LC Fee” is defined in Section 2.20.4.

 

“LC Issuer” means JPMCB (or any Affiliate of JPMCB designated by JPMCB) in its
capacity as issuer of Facility LCs hereunder. The LC Issuer may, in its
discretion, arrange for one or more Facility LCs to be issued by Affiliates of
the Issuing Bank, in which case the term LC Issuer shall include any such
Affiliate with respect to Facility LCs issued by such Affiliate.

 

6



--------------------------------------------------------------------------------

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Payment Date” is defined in Section 2.20.5.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and permitted assigns. Unless
otherwise specified, the term “Lenders” includes JPMCB in its capacity as Swing
Line Lender.

 

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on a Schedule or otherwise selected by such Lender or
the Agent pursuant to Section 2.17.

 

“LIBO Rate” means, with respect to any Eurodollar Advance for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Advance for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“License” means any license, certificate of authenticity, permit or other
authorization which is required to be obtained from a governmental authority in
connection with the operation, ownership or transaction of insurance business.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, the
interest of a vendor or lessor under any conditional sale, Capitalized Lease or
other title retention agreement).

 

“Loan” means a Revolving Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, the Facility LC Applications and any
Notes issued pursuant to Section 2.13.

 

“Margin Stock” is defined in Section 5.15.

 

“Material Portion” means the amount of property or other assets owned, leased or
operated by the Borrower and its Subsidiaries which represents more than 10% of
the consolidated assets of the Borrower and its Subsidiaries as would be shown
in the most recent publicly filed consolidated financial statements of the
Borrower and its Subsidiaries.

 

7



--------------------------------------------------------------------------------

“Materially Adverse Effect” means a material adverse effect on (a) the business,
properties or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the ability of the Borrower to perform its obligations under the
Loan Documents, or (c) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Agent or the Lenders thereunder.

 

“Moody’s” means Moody’s Investors Service, Inc., together with any Person
succeeding thereto by merger, consolidation or acquisition of all or
substantially all of its assets, including substantially all of its business of
rating securities.

 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate and which is covered by Title IV of ERISA.

 

“Necessary Authorizations” means all authorizations, consents, permits,
approvals, licenses, and exemptions from, and all filings and registrations
with, and all reports to, any governmental or other regulatory authority whether
federal, state, or local, and all agencies thereof, necessary for the conduct of
the businesses and the ownership (or lease) of the properties and assets of the
Borrower or any of its Subsidiaries.

 

“Non-U.S. Lender” is defined in Section 3.5(d).

 

“Note” is defined in Section 2.13.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Lenders or to any
Lender, the Agent or any indemnified party arising under the Loan Documents.

 

“One East Wacker Note” means that certain Secured Promissory Note, dated as of
December 29, 2003, in the original principal amount of $45,000,000, made by One
East Wacker Corporation, payable to the order of the Borrower and held by
Trinity as of the date hereof, as such note may be amended, modified,
supplemented or restated from time to time and as such note may be endorsed,
assigned or otherwise delivered from time to time to any Wholly-Owned Subsidiary
of the Borrower.

 

“Other Taxes” is defined in Section 3.5(b).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its Pro Rata Share of the LC Obligations at
such time, plus (iii) an amount equal to its Pro Rata Share of the aggregate
principal amount of Swing Line Loans outstanding at such time.

 

“Participants” is defined in Section 12.2.1.

 

“Payment Date” means the last day of each March, June, September and December of
each year, commencing on September 30, 2005.

 

“Permitted Liens” means, as applied to any Person:

 

(a) Any Lien in favor of the Agent and the Lenders given to secure the
Obligations;

 

8



--------------------------------------------------------------------------------

(b) (i) Liens on real estate for real estate taxes not yet delinquent and (ii)
Liens for taxes, assessments, judgments, governmental charges, levies, or claims
not yet delinquent or the non-payment of which is being diligently contested in
good faith by appropriate proceedings and for which adequate reserves have been
set aside on such Person’s books, but only so long as no foreclosure, distraint,
sale, or similar proceedings have been commenced with respect thereto and remain
unstayed for a period of thirty (30) days after their commencement;

 

(c) (i) Statutory Liens of landlords and (ii) Liens of carriers, warehousemen,
mechanics, laborers, and materialmen incurred in the ordinary course of business
for sums not yet due or being diligently contested in good faith, if such
reserve or appropriate provision, if any, as shall be required by GAAP shall
have been made therefor;

 

(d) Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance;

 

(e) Restrictions on the transfer of assets imposed by any federal, state or
local statute, regulation or ordinance applicable to such Person;

 

(f) Easements, rights-of-way, restrictions, and other similar encumbrances on
the use of real property which do not interfere with the ordinary conduct of the
business of such Person, or Liens incidental to the conduct of the business of
such Person or to the ownership of its properties which were not incurred in
connection with Indebtedness or other extensions of credit and which do not in
the aggregate materially detract from the value of such properties or materially
impair their use in the operation of the business of such Person;

 

(g) Liens securing Indebtedness of Subsidiaries of the Borrower in an aggregate
principal amount not to exceed the amount permitted pursuant to Section 6.16(e)
hereof;

 

(h) Judgment Liens against assets of the Borrower and its Subsidiaries arising
in connection with court proceedings which do not secure an amount in excess of
$75,000,000 in the aggregate when added to all outstanding Liens permitted under
clause (g) of this definition;

 

(i) Liens securing Indebtedness of the Borrower to the extent that such
Indebtedness is ratably secured with the Obligations and ranks pari passu at all
times with the Obligations;

 

(j) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

 

(k) Normal and customary rights of setoff upon deposits of cash in favor of
banks or other depositary institutions;

 

(l) Liens of sellers of goods to the Borrower or any of its Subsidiaries arising
under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business;

 

(m) Liens in favor of the Borrower granted by a Subsidiary of the Borrower;

 

(n) Liens securing purchase money Indebtedness; provided that such Liens do not
at any time encumber any asset other than the asset financed by such
Indebtedness;

 

9



--------------------------------------------------------------------------------

(o) Liens against the assets of the Borrower or its Subsidiaries subject to the
terms of securities lending transactions in the ordinary course of business;

 

(p) Liens granted in connection with a Permitted Securitization; provided, that
such Liens do not encumber any property other than the Margin Stock or consumer
finance receivables made subject to such transaction and the proceeds thereof;

 

(q) Capitalized Lease Obligations of the Borrower in an aggregate amount
outstanding from time to time not to exceed $25,000,000;

 

(r) Liens on the assets of Borrower’s Subsidiaries as described on Schedule 3
hereto;

 

(s) Liens on Margin Stock;

 

(t) Liens on the facility located at One East Wacker Drive, Chicago, Illinois
securing the Indebtedness evidenced by the One East Wacker Note to the extent
permitted by Section 6.16(c); and

 

(u) other Liens on real or personal property (other than Liens on any equity
securities issued by Trinity or United Insurance) of the Borrower or any
Subsidiary of the Borrower securing obligations of the Borrower or any
Subsidiary of the Borrower so long as the aggregate amount of the obligations
secured thereby does not exceed, in the aggregate, $25,000,000 at any one time
outstanding; provided, that the obligations of Subsidiaries of the Borrower
secured by Liens permitted by this clause (u) shall not exceed $5,000,000 in the
aggregate at any one time outstanding.

 

“Permitted Securitization” means the securitization or similar financing of
Margin Stock or receivables by the Borrower or any of its Subsidiaries through a
transfer, sale or other disposition (including the granting of a security
interest) thereof by the Borrower or such Subsidiary to one or more direct or
indirect special purpose Subsidiaries of the Borrower.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee benefit plan within the meaning of Section 3(3) of
ERISA or any other plan maintained for employees of any Person or any Affiliate
of such Person.

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

“Prior Agreement” is defined in Section 4.1(i).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment.

 

“Purchasers” is defined in Section 12.1

 

10



--------------------------------------------------------------------------------

“Register” is defined in Section 12.1(b)(iv).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.20 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

 

“Reportable Event” is defined in Section 4043(b) of ERISA.

 

“Required Lenders” means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66 2/3% of the Aggregate Outstanding
Credit Exposure.

 

“Restricted Payment” means any direct or indirect distribution, dividend or
other payment to any Person on account of any capital stock or other equity
securities of the Borrower, or in connection with any tax sharing agreement
(other than tax sharing agreements having the Borrower or one of its
Subsidiaries as the tax paying entity under such agreement).

 

“Restricted Purchase” means any payment on account of the purchase, redemption
or other acquisition or retirement of any capital stock or other securities of,
the Borrower.

 

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).

 

“Risk-Based Capital Ratio” means the risk-based capital ratio of any applicable
Person adopted from time to time by the National Association of Insurance
Commissioners or by the state department of insurance of the state of domicile
of the insurance company in question. In the event that there is a conflict
between the risk-based capital ratio formulae adopted by the National
Association of Insurance Commissioners and any applicable state department of
insurance, the formula adopted by such state department of insurance shall be
the applicable formula for purposes of this Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., together with any Person succeeding thereto by merger,
consolidation or acquisition of all or substantially all of its assets,
including substantially all of its business of rating securities.

 

“SAP” means, with respect to any insurance company, statutory accounting
practices prescribed or permitted by the National Association of Insurance
Commissioners and, as applicable, the state department of insurance of the state
of domicile of such insurance company for the preparation of financial
statements and reports by insurance companies of the same type as such insurance
company.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

11



--------------------------------------------------------------------------------

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Singleton Family” means (a) Ms. Caroline W. Singleton (as identified in that
certain Schedule 13D/A filed with the United States Securities and Exchange
Commission on March 22, 2005 with respect to the Borrower by the Singleton Group
LLC, (“Ms. Singleton”)), (b) all descendants of Ms. Singleton and the spouse of
any such descendant (the “Singleton Descendants”), (c) the holders of record
from time to time of membership interests in Singleton Group, LLC and the spouse
of any such holder (the “Singleton Group Members”), (d) all descendants of the
Singleton Group Members and the spouse of any such descendant (the “Singleton
Group Descendants” and, together with Ms. Singleton, the Singleton Descendants
and the Singleton Group Members, the “Singleton Persons”), (e) all trusts of
which a Singleton Person is a beneficiary or trustee and the trustees of any
such trust, (f) the estate of any Singleton Person, (g) all partnerships,
limited liability companies and other entities in which any one or more of the
class consisting of the Persons listed in the preceding clauses (a) through (f)
shall have in excess of fifty percent (50%) of the total voting power and the
managers of any such entities (in their capacity as such), and (h) the
Affiliates and Associates of the Persons identified in the foregoing clauses (a)
through (g). For purposes of this definition, a Person shall be treated as
holding voting power or an equity interest to the extent such power or interest
is held directly or indirectly through a corporation, partnership, estate, trust
or other entity. For purposes of this definition “Affiliate” and “Associate”
shall have the respective meanings ascribed to such terms in Rule 12b-2 of the
General Rules and Regulations under the Securities Exchange Act of 1934.

 

“Standby LC” means a Facility LC which is not a Commercial Letter of Credit.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject with respect to the LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subsidiary” means, as applied to any Person, (a) any corporation of which fifty
percent (50%) or more of the outstanding stock (other than directors’ qualifying
shares) having ordinary voting power to elect a majority of its board of
directors, regardless of the existence at the time of a right of the holders of
any class or classes of securities of such corporation to exercise such voting
power by reason of the happening of any contingency, or any partnership of which
fifty percent (50%) or more of the outstanding partnership interests is at the
time owned by such Person, or by one or more Subsidiaries of such Person, or by
such Person and one or more Subsidiaries of such Person, and (b) any other
entity which is controlled by such Person, or by one or more Subsidiaries of
such Person, or by such Person and one or more Subsidiaries of such Person,
whether by contract or otherwise.

 

“Swing Line Borrowing Notice” is defined in Section 2.21.2.

 

“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $20,000,000 at any one time
outstanding.

 

12



--------------------------------------------------------------------------------

“Swing Line Lender” means JPMCB or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

 

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.21.

 

“Syndication Agent” means Wells Fargo Bank, National Association, in its
capacity as syndication agent.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Total Capitalization” means as of any date, the sum of (a) the Borrower’s
Consolidated Net Worth and (b) without duplication, Total Debt.

 

“Total Debt” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis, as determined in accordance with GAAP, (a) indebtedness
created, issued or incurred by any such Person for borrowed money (whether by
loan or the issuance and sale of debt securities), but excluding customer
deposits, investment accounts and certificates, certificates of deposit,
insurance reserves and passbook accounts; (b) obligations of any such Person to
pay the deferred purchase or acquisition price of property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business; (c) indebtedness of
others secured by a Lien on the property of any such Person, whether or not the
respective indebtedness so secured has been assumed by any such Person; (d)
obligations of any such Person in respect of amounts drawn on any letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for the account of any such Person; (e) Capitalized Lease
Obligations of any such Person; and (f) indebtedness of others of the types
described in clauses (a), (b), (d) and (e) of this definition of Total Debt
guaranteed by any such Person, or obligations incurred by direct or indirect
special purpose Subsidiaries of the Borrower in connection with any Permitted
Securitization guaranteed by any such Person.

 

“Transferee” is defined in Section 12.4.

 

“Trinity” means Trinity Universal Insurance Company, a Texas corporation and a
Wholly-Owned Subsidiary of the Borrower.

 

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.

 

“United Insurance” means United Insurance Company of America, an Illinois
corporation and a Wholly-Owned Subsidiary of the Borrower.

 

“Unitrin Business Insurance” means any portion of any business or service of the
Borrower or its Subsidiaries in which policies in respect of commercial lines of
business are offered or distributed through independent agents.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

13



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

In the event that any changes in GAAP and/or SAP occur after the date of this
Agreement and such changes result in a material variation in the method of
calculation of financial covenants or other terms of this Agreement, then the
Borrower, the Agent and the Lenders agree to amend such provisions of this
Agreement so as to equitably reflect such changes in order that the criteria for
evaluating the Borrower’s financial condition will be the same after such
changes as if such changes had not occurred.

 

ARTICLE II

 

THE CREDITS

 

2.1. Commitment. From and including the date of this Agreement and prior to the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to (i) make Loans to the Borrower from
time to time and (ii) participate in Facility LCs issued upon the request of the
Borrower, provided that, after giving effect to the making of each such Loan and
the issuance of each such Facility LC, such Lender’s Outstanding Credit Exposure
shall not exceed in the aggregate at any one time outstanding the amount of its
Commitment. Subject to the terms of this Agreement, the Borrower may borrow,
repay and reborrow at any time prior to the Facility Termination Date. The
Commitments to extend credit hereunder shall expire on the Facility Termination
Date. The LC Issuer will issue Facility LCs hereunder on the terms and
conditions set forth in Section 2.20.

 

2.2. Required Payments; Termination. The Aggregate Outstanding Credit Exposure
and all other unpaid Obligations shall be paid in full by the Borrower on the
Facility Termination Date.

 

2.3. Ratable Loans. Each Advance hereunder (other than any Swing Line Loan)
shall consist of Revolving Loans made from the several Lenders ratably according
to their Pro Rata Shares.

 

2.4. Types of Advances. The Advances may be Floating Rate Advances or Eurodollar
Advances, or a combination thereof, selected by the Borrower in accordance with
Sections 2.8 and 2.9, or Swing Line Loans selected by the Borrower in accordance
with Section 2.21.

 

2.5. Facility Fee and Reductions and Increases in Aggregate Commitment. (a) The
Borrower agrees to pay to the Agent for the account of the Lenders according to
their Pro Rata Shares a facility fee at a per annum rate equal to the Applicable
Facility Fee Rate on the Aggregate Commitment, without regard to usage (or,
after the Aggregate Commitment is terminated, on the Aggregate Outstanding
Credit Exposure), from the date hereof to and including the later of the
Facility Termination Date and the date all Loans and Reimbursement Obligations
have been paid in full, payable on each Payment Date hereafter and on the
Facility Termination Date.

 

(b) The Borrower may permanently reduce the Aggregate Commitment in whole, or in
part ratably among the Lenders in a minimum amount of $5,000,000 and in integral
multiples of $1,000,000 in excess thereof, upon at least two (2) Business Days’
written notice to the Agent, which notice shall

 

14



--------------------------------------------------------------------------------

specify the amount of any such reduction, provided, however, that the amount of
the Aggregate Commitment may not be reduced below the Aggregate Outstanding
Credit Exposure. All accrued facility and utilization fees shall be payable on
the effective date of any termination of the obligations of the Lenders to make
Credit Extensions hereunder and on the final date upon which all Credit
Extensions are repaid.

 

(c) The Borrower may, at its option, on up to two occasions, seek to increase
the Aggregate Commitment by up to an aggregate amount of $100,000,000 (resulting
in a maximum Aggregate Commitment of $425,000,000) upon at least three (3)
Business Days’ prior written notice to the Agent, which notice shall specify the
amount of any such increase and shall be delivered at a time when no Default or
Unmatured Default has occurred and is continuing. The Borrower shall, after
giving such notice, first offer the increase in the Aggregate Commitment on a
ratable basis to the Lenders (which may be declined by any Lender in its sole
discretion). If any existing Lender does not accept the offer to increase its
Commitment, the Borrower may offer the amount so declined to one or more Lenders
and/or to other Lenders or entities reasonably acceptable to the Agent. No
increase in the Aggregate Commitment shall become effective until the existing
or new Lenders extending such incremental Commitment amount and the Borrower
shall have delivered to the Agent a document in the form of Exhibit D hereto and
otherwise reasonably satisfactory to the Agent pursuant to which any such
existing Lender states the amount of its Commitment increase, any such new
Lender states its Commitment amount and agrees to assume and accept the
obligations and rights of a Lender hereunder and the Borrower accepts such
incremental Commitments. The Lenders (new or existing) shall accept an
assignment from the existing Lenders, and the existing Lenders shall make an
assignment to the new or existing Lender accepting a new or increased
Commitment, of a direct or participation interest in each then outstanding
Advance and Facility L/C such that, after giving effect thereto, all credit
exposure hereunder is held ratably by the Lenders in proportion to their
respective Commitments. Assignments pursuant to the preceding sentence shall be
made in exchange for the principal amount assigned plus accrued and unpaid
interest and facility and letter of credit fees. The Borrower shall make any
payments under Section 3.4 resulting from such assignments. Any such increase of
the Aggregate Commitment shall be subject to receipt by the Agent from the
Borrower of such supplemental opinions, resolutions, certificates and other
documents substantially in the form of those delivered pursuant to Section 4.1
as the Agent may reasonably request.

 

2.6. Minimum Amount of Each Advance. Each Advance shall be in the minimum amount
of $5,000,000 (and in multiples of $1,000,000 if in excess thereof), provided,
however, that any Floating Rate Advance may be in the amount of the Available
Aggregate Commitment.

 

2.7. Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances (other than
Swing Line Loans), or, in a minimum aggregate amount of $5,000,000 or any
integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Floating Rate Advances (other than Swing Line Loans), upon two
Business Days’ prior notice to the Agent. The Borrower may at any time pay,
without penalty or premium, all outstanding Swing Line Loans, or, in a minimum
amount of $100,000 and increments of $50,000 in excess thereof, any portion of
the outstanding Swing Line Loans, with notice to the Agent and the Swing Line
Lender by 10:00 a.m. (Chicago time) on the date of repayment. The Borrower may
from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Advances, or, in a minimum aggregate amount of $5,000,000 or any
integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Eurodollar Advances, upon three Business Days’ prior notice to the
Agent.

 

2.8. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable

 

15



--------------------------------------------------------------------------------

thereto from time to time. The Borrower shall give the Agent irrevocable notice
(a “Borrowing Notice”) not later than 10:00 a.m. (Chicago time) on the Borrowing
Date of each Floating Rate Advance and three Business Days before the Borrowing
Date for each Eurodollar Advance; provided, that any such notice of a Floating
Rate Advance to refinance reimbursement of a Facility LC disbursement pursuant
to Section 2.20.6 may be given not later than 10:00 a.m. (Chicago time) on the
date of the proposed Advance. Each such notice shall specify:

 

(a) the Borrowing Date, which shall be a Business Day, of such Advance,

 

(b) the aggregate amount of such Advance,

 

(c) the Type of Advance selected, and

 

(d) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

 

Not later than noon (Chicago time) on each Borrowing Date, each Lender shall
make available its Revolving Loan or Revolving Loans in funds immediately
available in Chicago to the Agent at its address specified pursuant to Article
XIII. The Agent will make the funds so received from the Lenders available to
the Borrower at the Agent’s aforesaid address.

 

2.9. Conversion and Continuation of Outstanding Advances. Floating Rate Advances
(other than Swing Line Loans) shall continue as Floating Rate Advances unless
and until such Floating Rate Advances are converted into Eurodollar Advances
pursuant to this Section 2.9 or are repaid in accordance with Section 2.7. Each
Eurodollar Advance shall continue as a Eurodollar Advance until the end of the
then applicable Interest Period therefor, at which time such Eurodollar Advance
shall be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Eurodollar
Advance continue as a Eurodollar Advance for the same or another Interest
Period. Subject to the terms of Section 2.6, the Borrower may elect from time to
time to convert all or any part of a Floating Rate Advance (other than Swing
Line Loans) into a Eurodollar Advance. The Borrower shall give the Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Floating Rate Advance into a Eurodollar Advance or continuation of a Eurodollar
Advance not later than 10:00 a.m. (Chicago time) at least three Business Days
prior to the date of the requested conversion or continuation, specifying:

 

(a) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

(b) the aggregate amount and Type of the Advance which is to be converted or
continued, and

 

(c) the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

 

2.10. Changes in Interest Rate, etc. Each Floating Rate Advance (other than
Swing Line Loans) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
pursuant to Section 2.9, to but excluding the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.9 hereof, at a rate per annum
equal to the Floating Rate. Each Swing Line Loan shall bear interest on the
outstanding principal amount thereof, for each day from and including the day
such Swing Line Loan is made to but excluding the date it is paid, at a rate per
annum equal to the

 

16



--------------------------------------------------------------------------------

Floating Rate for such day. Changes in the rate of interest on that portion of
any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurodollar
Advance shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
by the Agent as applicable to such Eurodollar Advance based upon the Borrower’s
selections under Sections 2.8 and 2.9 and otherwise in accordance with the terms
hereof. No Interest Period may end after the Facility Termination Date.

 

2.11. Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.8, 2.9 or 2.10, during the continuance of a Default the
Required Lenders may, at their option, by notice to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that no Advance may be made as, converted into or
continued as a Eurodollar Advance. During the continuance of a Default arising
under Section 7.2, the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (a) the overdue portion of
each Eurodollar Advance shall bear interest for the remainder of the applicable
Interest Period at the rate otherwise applicable to such Interest Period plus 2%
per annum, (b) the overdue portion of each Floating Rate Advance shall bear
interest at a rate per annum equal to the Floating Rate in effect from time to
time plus 2% per annum and (c) the overdue portion of any other amount due
hereunder shall bear interest at a rate per annum equal to the rate otherwise
required hereby from time to time plus 2% per annum; provided that such
additional interest shall only be payable until the earlier of the (a) the
waiver or cure of the applicable Default, (b) agreement of the Required Lenders
to rescind the charging of such additional interest after Default or (c) payment
in full of the overdue amount.

 

2.12. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Agent at the Agent’s address specified pursuant to Article XIII, or at
any other Lending Installation of the Agent specified in writing by the Agent to
the Borrower, by noon (local time) on the date when due and shall (except with
respect to repayments of Swing Line Loans and except in the case of
Reimbursement Obligations for which the LC Issuer has not been fully indemnified
by the Lenders, or as otherwise specifically required hereunder) be applied
ratably by the Agent among the Lenders. Each payment delivered to the Agent for
the account of any Lender shall be delivered promptly by the Agent to such
Lender in the same type of funds that the Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Agent from such Lender. The Agent is hereby authorized,
at any time that a Default has occurred and is continuing, to charge the account
of the Borrower maintained with JPMCB for each payment of principal, interest,
Reimbursement Obligations and fees as it becomes due hereunder. Each reference
to the Agent in this Section 2.12 shall also be deemed to refer, and shall apply
equally, to the LC Issuer, in the case of payments required to be made by the
Borrower to the LC Issuer pursuant to Section 2.20.6.

 

2.13. Noteless Agreement; Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(b) The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
with respect thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Agent hereunder from the
Borrower and each Lender’s share thereof.

 

17



--------------------------------------------------------------------------------

(c) The Agent shall also maintain the Register as set forth in Section
12.1(b)(iv).

 

(d) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall, absent manifest error, be prima facie evidence of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Agent or any Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Obligations in accordance with their terms.

 

(e) Any Lender may request that its Loans be evidenced by a promissory note in
substantially the form of Exhibit A (each such promissory note, and, in the case
of the Swing Line Lender, promissory notes representing its Revolving Loan and
Swing Line Loans, respectively, each a “Note”). In such event, the Borrower
shall prepare, execute and deliver to such Lender such Note payable to the order
of such Lender. Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (prior to any assignment pursuant to Section 12.1) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 12.1, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs (a)
and (b) above.

 

2.14. Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrower agrees to deliver promptly to
the Agent a written confirmation, if such confirmation is requested by the Agent
or any Lender, of each telephonic notice signed by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Agent and the Lenders, the records of the Agent and the Lenders shall govern
absent manifest error.

 

2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof, on any date on which the
Floating Rate Advance is prepaid, whether due to acceleration or otherwise, or
at maturity. Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurodollar Advance on a day
other than a Payment Date shall be payable on the date of conversion. Interest
accrued on each Eurodollar Advance shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurodollar Advance having an Interest Period longer than three months
shall also be payable on the last day of each three-month interval during such
Interest Period. Interest on Eurodollar Advances and facility and utilization
fees and LC Fees shall be calculated for actual days elapsed on the basis of a
360-day year, and interest on Floating Rate Advances shall be calculated for
actual days elapsed on the basis of a 365-day year, or when appropriate, a
366-day year. Interest shall be payable for the day an Advance is made but not
for the day of any payment on the amount paid if payment is received prior to
noon (local time) at the place of payment. If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.

 

18



--------------------------------------------------------------------------------

2.16. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Commitment reduction or increase notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder. Promptly after notice from the LC
Issuer, the Agent will notify each Lender of the contents of each request for
issuance of a Facility LC hereunder. The Agent will notify each Lender of the
interest rate applicable to each Eurodollar Advance promptly upon determination
of such interest rate and will give each Lender prompt notice of each change in
the Alternate Base Rate.

 

2.17. Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time;
provided, that such change shall not cause the Borrower to be liable for any
increase in fees, costs, taxes or payments required to be made hereunder. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and the LC
Issuer may, by written notice to the Agent and the Borrower in accordance with
Article XIII, designate replacement or additional Lending Installations through
which Loans will be made by it or Facility LCs will be issued by it and for
whose account Loan payments or payments with respect to Facility LCs are to be
made.

 

2.18. Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as the
case may be, notifies the Agent prior to the date on which it is scheduled to
make payment to the Agent of (a) in the case of a Lender, the proceeds of a Loan
or (b) in the case of the Borrower, a payment of principal, interest or fees to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day for the first three days and, thereafter, the interest rate
applicable to the relevant Loan or (y) in the case of payment by the Borrower,
the interest rate applicable to the relevant Loan.

 

2.19. Replacement of Lender. (a) If (i) the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or (ii) any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.3 (any Lender
described in the foregoing clause (i) or (ii), an “Affected Lender”), the
Borrower may elect, if such amounts continue to be charged or such suspension is
still effective, to replace such Affected Lender as a Lender party to this
Agreement, provided that no Default shall have occurred and be continuing at the
time of such replacement, and provided further that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Agent shall agree, as of such date, to (A) purchase for
cash the Advances and other Obligations due to the Affected Lender pursuant to
an assignment substantially in the form of Exhibit B, (B) become a Lender for
all purposes under this Agreement, (C) assume all obligations of the Affected
Lender to be terminated as of such date and (D) comply with the requirements of
Section 12.1 applicable to assignments, and (ii) the Borrower shall pay (without
duplication of amounts paid by the replacement Lender) to such Affected Lender
in same day funds on the day of such replacement (A) all interest, fees and
other amounts then accrued but unpaid to such Affected Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Affected Lender under Sections 3.1, 3.2

 

19



--------------------------------------------------------------------------------

and 3.5, and (B) an amount, if any, equal to the payment which would have been
due to such Affected Lender on the day of such replacement under Section 3.4 had
the Loans of such Affected Lender been prepaid on such date rather than sold to
the replacement Lender.

 

(b) In the event that the Borrower requests but does not obtain any proposed
amendment, supplement, modification, consent or waiver of any provisions of this
Agreement or any other Loan Document where the consent of the Required Lenders
has been obtained, the Borrower shall be permitted to replace any non-consenting
Lenders other than the Agent (any such Lender, a “Non-Consenting Lender”) with
one or more replacement financial institutions, provided that no Default shall
have occurred and be continuing at the time of such replacement, and provided
further that, concurrently with such replacement, (a) another bank or other
entity which is reasonably satisfactory to the Borrower and the Agent shall
agree, as of such date, to (i) purchase for cash the Advances and other
Obligations due to the Non-Consenting Lender pursuant to an assignment
substantially in the form of Exhibit B, (ii) become a Lender for all purposes
under this Agreement, (iii) assume all obligations of the Non-Consenting Lender
to be terminated as of such date and (iv) comply with the requirements of
Section 12.3 applicable to assignments, and (b) the Borrower shall pay (without
duplication of amounts paid by the replacement Lender) to such Non-Consenting
Lender in same day funds on the day of such replacement (i) all interest, fees
and other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Non-Consenting Lender under Sections 3.1, 3.2
and 3.5, and (ii) an amount, if any, equal to the payment which would have been
due to such Non-Consenting Lender on the day of such replacement under Section
3.4 had the Loans of such Affected Lender been prepaid on such date rather than
sold to the replacement Lender.

 

2.20. Facility LCs.

 

2.20.1 Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue Standby LCs (each, together with the letters
of credit in existence as of the Closing Date and set forth on Schedule 4
hereto, a “Facility LC”) and to renew, extend, increase, decrease or otherwise
modify each Facility LC (“Modify,” and each such action a “Modification”), from
time to time from and including the date of this Agreement and prior to the
Facility Termination Date upon the request of and for the account of the
Borrower; provided that immediately after each such Facility LC is issued or
Modified, (i) the aggregate amount of the outstanding LC Obligations shall not
exceed $25,000,000 and (ii) the Aggregate Outstanding Credit Exposure shall not
exceed the Aggregate Commitment. No Facility LC shall have an expiry date later
than the earlier of (x) the fifth Business Day prior to the Facility Termination
Date and (y) one year after its issuance (provided that any Facility LC may
provide for annual successive one-year renewals thereof subject to clause (x)
above).

 

2.20.2 Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.20, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

 

2.20.3 Notice. Subject to Section 2.20.1, the Borrower shall give the LC Issuer
and the Agent notice prior to 10:00 a.m. (Chicago time) at least three (3)
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the

 

20



--------------------------------------------------------------------------------

beneficiary, the proposed date of issuance (or Modification) and the expiry date
of such Facility LC, and describing the proposed terms of such Facility LC and
the nature of the transactions proposed to be supported thereby. The issuance or
Modification by the LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which the LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be satisfactory to the LC Issuer and that the
Borrower shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Facility LC as the LC
Issuer shall have reasonably requested (each, a “Facility LC Application”). In
the event of any conflict between the terms of this Agreement and the terms of
any Facility LC Application, the terms of this Agreement shall control.

 

2.20.4 Fees. The Borrower shall pay to the Agent, for the account of the Lenders
ratably in accordance with their respective Pro Rata Shares with respect to each
Facility LC, a letter of credit fee at a per annum rate equal to the Applicable
Letter of Credit Fee Rate in effect from time to time on the average daily
undrawn stated amount under such Facility LC, such fee to be payable in arrears
on each Payment Date and on the Facility Termination Date (each such fee
described in this sentence an “LC Fee”). The Borrower shall also pay to the LC
Issuer for its own account (x) at the time of issuance of each Facility LC, a
fronting fee in the amount set forth in the Fee Letter or such other amount
agreed upon between the LC Issuer and the Borrower, and (y) documentary and
processing charges in connection with the issuance or Modification of and draws
under Facility LCs in accordance with the LC Issuer’s standard schedule for such
charges as in effect from time to time.

 

2.20.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall promptly notify the Agent and Borrower as a result of such
demand and the proposed payment date (the “LC Payment Date”). The responsibility
of the LC Issuer to the Borrower and each Lender shall be only to determine that
the documents (including each demand for payment) delivered under each Facility
LC in connection with such presentment shall be in conformity in all material
respects with such Facility LC. Each Lender shall be unconditionally and
irrevocably liable without regard to the occurrence of any Default or any
condition precedent whatsoever, to reimburse the LC Issuer on demand for (i)
such Lender’s Pro Rata Share of the amount of each payment made by the LC Issuer
under each Facility LC to the extent such amount is not reimbursed by the
Borrower pursuant to Section 2.20.6 below, plus (ii) interest on the foregoing
amount to be reimbursed by such Lender, for each day from the date of the LC
Issuer’s demand for such reimbursement (or, if such demand is made after 10:00
a.m. (Chicago time) on such date, from the next succeeding Business Day) to the
date on which such Lender pays the amount to be reimbursed by it, at a rate of
interest per annum equal to the Federal Funds Effective Rate for the first three
(3) days and, thereafter, at a rate of interest equal to the rate applicable to
Floating Rate Advances.

 

2.20.6 Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts paid by the LC Issuer upon any drawing under any
Facility LC, without presentment, demand, protest or other formalities of any
kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused as determined by a final

 

21



--------------------------------------------------------------------------------

judgment by a court of competent jurisdiction by (i) the willful misconduct or
gross negligence of the LC Issuer in determining whether a request presented
under any Facility LC issued by it complied with the terms of such Facility LC
or (ii) the LC Issuer’s failure to pay under any Facility LC issued by it after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC. The Borrower shall reimburse the LC Issuer by
paying to the Agent an amount equal to the LC Obligations on the applicable LC
Payment Date not later than 12:00 noon (Chicago time), on the date of the LC
Payment Date if the Borrower shall have received notice prior to 10:00 a.m.
(Chicago time), on such date, or, if such notice has not been received by the
Borrower prior to such time on such date, then not later than 12:00 noon
(Chicago time) on the Business Day immediately following the day Borrower
receives such notice. All such amounts paid by the LC Issuer and remaining
unpaid by the Borrower shall bear interest, payable on demand, for each day from
the date on which such amounts become payable until paid at a rate per annum
equal to (x) the rate applicable to Floating Rate Advances for such day if such
day falls on or before the applicable LC Payment Date or (y) the sum of 2% plus
the rate applicable to Floating Rate Advances for such day if such day falls
after such LC Payment Date. The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.20.5. Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.8 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation. If the
Borrower fails to reimburse the LC Issuer for any Reimbursement Obligation, and
if the conditions to the making of a Loan (including those set forth in Section
4.2) may be satisfied, other than the delivery of a Borrowing Notice, then the
Borrower shall be deemed to have made a borrowing pursuant to Section 2.1 of
Floating Rate Advances in the amount of such unpaid Reimbursement Obligation.
The Borrowing Date with respect to such borrowing shall be the date of such
drawing and the Agent shall apply such funds so drawn to reimburse the LC Issuer
for such Reimbursement Obligation no later than the next Business Day following
the date on which the LC Issuer notifies the Borrower of the applicable drawing.
If such conditions may not be satisfied, then the LC Issuer shall be reimbursed
pursuant to Section 2.20.5.

 

2.20.7 Obligations Absolute. The Borrower’s obligations under this Section 2.20
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. Subject to the provisions of Section 2.20.8, the
Borrower further agrees with the LC Issuer and the Lenders that the LC Issuer
and the Lenders shall not be responsible for (in the absence of gross negligence
or willful misconduct of the LC Issuer in connection therewith as determined by
a final judgment by a court of competent jurisdiction), and the Borrower’s
Reimbursement Obligation in respect of any Facility LC shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, fraudulent or forged, or any dispute between or among
the Borrower, any of its Affiliates, the beneficiary of any Facility LC or any
financing institution or other party to whom any Facility LC may be transferred
or any claims or defenses whatsoever of the Borrower or of any of its Affiliates
against the beneficiary of any Facility LC or any such transferee.

 

22



--------------------------------------------------------------------------------

Subject to the provisions of Section 2.20.8, the LC Issuer shall not be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Facility LC, except for errors or omissions resulting from the gross negligence
or willful misconduct of the LC Issuer as determined by a final judgment by a
court of competent jurisdiction. Subject to the provisions of Section 2.20.8,
the Borrower agrees that any action taken or omitted by the LC Issuer or any
Lender under or in connection with each Facility LC and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon the Borrower and shall not put the LC Issuer or any Lender under
any liability to the Borrower.

 

2.20.8 Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the LC Issuer. The LC Issuer shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first have received such advice or concurrence of the Required
Lenders as it reasonably deems appropriate or it shall first be indemnified to
its reasonable satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Notwithstanding any other provision of this Section 2.20, the
LC Issuer shall, as between the Lenders and the LC Issuer, in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

 

2.20.9 Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify the LC Issuer, its Affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
as determined in a final judgment by a court of competent jurisdiction from the
party seeking indemnification’s gross negligence or willful misconduct or the
party seeking indemnification’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.20 or any action taken or omitted by such indemnitees hereunder.

 

2.20.10 Cash Collateralization. If any Default shall occur and be continuing, on
the Business Day that the Borrower receives notice from the Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Lenders
with LC Obligations representing greater than 66 2/3% of the total LC
Obligations) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Agent, in the name
of the Agent and for the benefit of the Lenders, an amount in cash equal to the
LC Obligations as of such date plus any accrued and unpaid interest thereon;
provided, that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Default with respect to the Borrower described in Sections 7.7 or 7.8. Such
deposit shall be held by the Agent as collateral for the payment and performance
of the obligations of the

 

23



--------------------------------------------------------------------------------

Borrower under this Agreement. The Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Agent to reimburse the LC Issuer for
Reimbursement Obligations for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Obligations at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Obligations representing greater than 66 2/3% of the total LC
Obligations), be applied to satisfy other obligations of the Borrower under this
Agreement. To the extent cash collateral has been deposited in such account in
accordance with this Section 2.20 with respect to Facility LCs which are later
returned undrawn to the Agent, or which expire or otherwise are cancelled in
accordance with the terms thereof, the Agent shall, upon the request of the
Borrower, apply such cash collateral to satisfy other obligations of the
Borrower under this Agreement. If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of a Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Defaults have been cured or
waived.

 

2.20.11 Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.

 

2.20.12 Lender Credit Ratings. In the event that the long-term unsecured debt
rating of any Lender falls below BBB+ by S&P or Baa1 by Moody’s, then at the
election of the LC Issuer, such Lender shall either (i) provide the LC Issuer
with cash collateral in an amount equal to its Pro Rata Share of the LC
Obligations from time to time or (ii) agree to assign its interest in the LC
Obligations and Commitment to another Lender, so long as after giving effect to
such assignment, the proposed assignee would not hold more than twenty percent
(20%) of the Aggregate Commitment, or to another financial institution
acceptable to the LC Issuer and Agent and, so long as, no Default is then
continuing, the Borrower, such assignment to be made in each case in accordance
with Section 12.1. Each Lender whose long-term unsecured debt rating falls below
A by S&P or A2 by Moody’s shall provide the Agent with notice thereof as soon as
practicable after learning thereof.

 

2.21. Swing Line Loans.

 

2.21.1 Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the date of this
Agreement and prior to the Facility Termination Date, the Swing Line Lender
agrees, on the terms and conditions set forth in this Agreement, to make Swing
Line Loans to the Borrower from time to time in an aggregate principal amount
not to exceed the Swing Line Commitment, provided that the Aggregate Outstanding
Credit Exposure shall not at any time exceed the Aggregate Commitment, and
provided further that at no time shall the sum of (i) the Swing Line Lender’s
Pro Rata Share of the Swing Line Loans, plus (ii) the outstanding Revolving
Loans made by the Swing Line Lender pursuant to Section 2.1, exceed the Swing
Line Lender’s Commitment at such time. The Swing Line Lender shall not be
required to make a Swing Line Loan to refinance an outstanding Swing Line Loan
Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow Swing Line Loans at any time prior to the Facility Termination Date.

 

24



--------------------------------------------------------------------------------

2.21.2 Borrowing Notice. The Borrower shall deliver to the Agent and the Swing
Line Lender irrevocable notice (a “Swing Line Borrowing Notice”) not later than
12:00 noon (Chicago time) on the Borrowing Date of each Swing Line Loan,
specifying (i) the applicable Borrowing Date (which date shall be a Business
Day), and (ii) the aggregate amount of the requested Swing Line Loan which shall
be an amount not less than $100,000. The Swing Line Loans shall bear interest at
the Floating Rate.

 

2.21.3 Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Agent shall notify each Lender by fax, or other similar
form of transmission, of the requested Swing Line Loan. Not later than 3:00 p.m.
(Chicago time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available in Chicago,
to the Agent at its address specified pursuant to Article XIII. The Agent will
promptly make the funds so received from the Swing Line Lender available to the
Borrower on the Borrowing Date at the Agent’s aforesaid address.

 

2.21.4 Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Borrower on or before the fifth (5th) Business Day after the Borrowing
Date for such Swing Line Loan. In addition, by written notice to the Agent
(which the Agent shall promptly transmit to the Lenders) given not later than
10:00 a.m. (Chicago time) on the applicable repayment date, the Swing Line
Lender (i) may at any time in its sole discretion with respect to any
outstanding Swing Line Loan, or (ii) shall on the fifth (5th) Business Day after
the Borrowing Date of any Swing Line Loan, require each Lender (including the
Swing Line Lender) to make a Revolving Loan in the amount of such Lender’s Pro
Rata Share of such Swing Line Loan (including, without limitation, any interest
accrued and unpaid thereon), for the purpose of repaying such Swing Line Loan.
Not later than 1:00 p.m. (Chicago time) on the date of any notice received
pursuant to this Section 2.21.4, each Lender shall make available its required
Revolving Loan, in funds immediately available in Chicago to the Agent at its
address specified pursuant to Article XIII. The Swing Line Lender agrees to
notify the Borrower of such request promptly after the Swing Line Lender makes
such request. Revolving Loans made pursuant to this Section 2.21.4 shall
initially be Floating Rate Loans and thereafter may be continued as Floating
Rate Loans or converted into Eurodollar Loans in the manner provided in Section
2.9 and subject to the other conditions and limitations set forth in this
Article II. Unless a Lender shall have notified the Swing Line Lender, prior to
its making any Swing Line Loan, that any applicable condition precedent set
forth in Section 4.2 had not then been satisfied, such Lender’s obligation to
make Revolving Loans pursuant to this Section 2.21.4 to repay Swing Line Loans
shall be unconditional, continuing, irrevocable and absolute and shall not be
affected by any circumstances, including, without limitation, (a) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Agent, the Swing Line Lender or any other Person, (b) the occurrence
or continuance of a Default or Unmatured Default, (c) any adverse change in the
condition (financial or otherwise) of the Borrower, or (d) any other
circumstances, happening or event whatsoever. In the event that any Lender fails
to make payment to the Agent of any amount due under this Section 2.21.4, the
Agent shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Lender hereunder until the
Agent receives such payment from such Lender or such obligation is otherwise
fully satisfied. In addition to the foregoing, if for any reason any Lender
fails to make payment to the Agent of any amount due under this Section 2.21.4,
such Lender shall be deemed, at the option of the Agent, to have unconditionally
and irrevocably purchased from the Swing Line Lender, without recourse or
warranty, an undivided interest and participation in the

 

25



--------------------------------------------------------------------------------

applicable Swing Line Loan in the amount of such Revolving Loan, and such
interest and participation may be recovered from such Lender together with
interest thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received. On the Facility Termination Date, the Borrower shall repay in full the
outstanding principal balance of the Swing Line Loans.

 

ARTICLE III

 

YIELD PROTECTION; TAXES

 

3.1. Yield Protection. If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or the LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

 

(a) subjects any Lender or any applicable Lending Installation or the LC Issuer
to any Taxes, or changes the basis of taxation of payments (other than with
respect to Excluded Taxes) to any Lender or the LC Issuer in respect of its
Eurodollar Loans, Facility LCs or participations therein, or

 

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or the LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurodollar
Advances), or

 

(c) except to the extent covered or excluded by clause (a) above or Section 3.5,
imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation or the LC Issuer of making,
funding or maintaining its Eurodollar Loans, or of issuing or participating in
Facility LCs, or reduces any amount receivable by any Lender or any applicable
Lending Installation or the LC Issuer in connection with its Eurodollar Loans,
Facility LCs or participations therein, or requires any Lender or any applicable
Lending Installation or the LC Issuer to make any payment calculated by
reference to the amount of Eurodollar Loans, Facility LCs or participations
therein held or interest received by it, by an amount deemed material by such
Lender, or the LC Issuer as the case may be.

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans or Commitment or of issuing or participating
in Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or the LC Issuer, as the case may be, in connection with
such Eurodollar Loans or Commitment, Facility LCs or participations therein,
then, within thirty (30) days of demand by such Lender or the LC Issuer, as the
case may be, the Borrower shall pay such Lender or the LC Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or the
LC Issuer, as the case may be, for such increased cost or reduction in amount
received.

 

3.2. Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or the LC Issuer, any Lending Installation of such Lender or the LC
Issuer, or any corporation controlling such Lender or the LC Issuer is increased
as a result of a Change, then, within thirty (30) days of demand by such Lender
or the LC Issuer, the Borrower shall pay such Lender or the LC Issuer the amount
necessary to compensate for any

 

26



--------------------------------------------------------------------------------

shortfall in the rate of return on the portion of such increased capital which
such Lender or the LC Issuer reasonably determines is attributable to this
Agreement, its Outstanding Credit Exposure or its Commitment to make Loans and
issue or participate in Facility LCs, as the case may be, hereunder (after
taking into account such Lender’s or the LC Issuer’s policies as to capital
adequacy). “Change” means (i) any change after the date of this Agreement in the
Risk-Based Capital Guidelines or (ii) any adoption of or change in any other
law, governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or the LC Issuer or any Lending Installation or
any corporation controlling any Lender or the LC Issuer. “Risk-Based Capital
Guidelines” means (i) the risk-based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices Entitled “International Convergence
of Capital Measurements and Capital Standards,” including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.

 

3.3. Availability of Types of Advances. Subject to Section 3.6, if (a) any
Lender determines that maintenance of its Eurodollar Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation, or directive,
whether or not having the force of law, or (b) the Required Lenders determine
that (i) deposits of a type and maturity appropriate to match fund Eurodollar
Advances are not available or (ii) the interest rate applicable to Eurodollar
Advances does not accurately reflect the cost of making or maintaining
Eurodollar Advances, then the Agent shall suspend the availability of Eurodollar
Advances and require any affected Eurodollar Advances to be repaid or converted
to Floating Rate Advances, subject to the payment of any funding indemnification
amounts required by Section 3.4; provided, that under the circumstances
described in clause (a) above, the availability of Eurodollar Advances shall
only be suspended until the applicable Lender notifies the Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist; provided further, that under the circumstances described in clause (b)
above, the Agent, the Borrower and each Lender shall work together in good faith
to create a spread above a recognizable market index computed to approximate the
Adjusted LIBO Rate, and the Advances may be converted to Advances bearing
interest on such a basis.

 

3.4. Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made on the date specified by the Borrower for any reason other than default by
the Lenders, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost in liquidating or employing deposits acquired to fund or maintain such
Eurodollar Advance.

 

3.5. Taxes. (a) All payments by the Borrower to or for the account of any
Lender, the LC Issuer or the Agent hereunder or under any Note or Facility LC
Application shall be made free and clear of and without deduction for any and
all Taxes. If the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Lender, the LC Issuer or the
Agent, (i) the sum payable shall be increased as necessary so that after making
all required deductions of Taxes (including deductions applicable to additional
sums payable under this Section 3.5) such Lender, the LC Issuer or the Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant authority
in accordance with applicable law and (iv) the Borrower shall furnish to the
Agent the original copy of a receipt evidencing payment thereof within thirty
(30) days after receiving such receipt.

 

27



--------------------------------------------------------------------------------

(b) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement, any Note or any Facility LC Application (“Other Taxes”).

 

(c) The Borrower hereby agrees to indemnify the Agent and each Lender for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 3.5) paid by the Agent
or such Lender as a result of its Commitment, any Loans made by it hereunder, or
otherwise in connection with its participation in this Agreement and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. Payments due under this indemnification shall be made within 30
days of the date the Agent or such Lender makes demand therefor pursuant to
Section 3.6.

 

(d) Each Lender (including the Agent, if applicable) that is not organized under
the laws of the United States of America or a state thereof (each a “Non-U.S.
Lender”) agrees that it will, not more than ten Business Days after the date of
this Agreement (or the date such Lender becomes a party to this Agreement),
deliver to each of the Borrower and the Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY, certifying
in either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes. Each Lender (including the Agent, if applicable) that is organized under
the laws of the United States that is not a corporation for United States
federal income tax purposes agrees that it will, not more than ten Business Days
after the date of this Agreement (or the date such Lender becomes a party to
this Agreement), deliver to each of the Borrower and the Agent two duly
completed copies of United States Internal Revenue Service Form W-9, certifying
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of United States backup withholding taxes. Each such
Lender further undertakes to deliver to each of the Borrower and the Agent (x)
renewals or additional copies of such form (or any successor form) on or before
the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Agent. All forms or amendments described in the
preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless a change in Applicable Law (including any
change in the interpretation or administration thereof by any governmental
authority) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form or
amendment with respect to it and such Lender advises the Borrower and the Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.

 

(e) For any period during which a Lender (including the Agent, if applicable)
has failed to provide the Borrower with an appropriate form pursuant to clause
(d), above (unless such failure is due to a change in Applicable Law, including
any change in the interpretation or administration thereof by any governmental
authority), occurring subsequent to the date on which a form originally was
required to be provided), such Lender shall not be entitled to the payment of
any additional amounts or indemnification under Section 3.1(a) or this Section
3.5 with respect to Taxes imposed by the United States; provided that, should a
Lender which is otherwise exempt from or subject to a reduced rate of
withholding tax become subject to Taxes because of its failure to deliver a form
required under clause (d), above, the Borrower shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.

 

(f) Any Non-U.S. Lender (including the Agent, if applicable) that is entitled to
an exemption from or reduction of withholding tax with respect to payments under
this Agreement or any Note pursuant

 

28



--------------------------------------------------------------------------------

to the law of any relevant jurisdiction or any treaty shall deliver to the
Borrower (with a copy to the Agent), at the time or times prescribed by
Applicable Law, such properly completed and executed documentation prescribed by
Applicable Law as will permit such payments to be made without withholding or at
a reduced rate.

 

(g) If the U.S. Internal Revenue Service or any other governmental authority of
the United States or any other country or any political subdivision thereof
asserts a claim that the Agent did not properly withhold tax from amounts paid
to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify the Agent
of a change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Lender shall indemnify the Agent
fully for all amounts paid, directly or indirectly, by the Agent as tax,
withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent). The obligations of the Lenders under
this Section 3.5(g) shall survive the payment of the Obligations and termination
of this Agreement.

 

(h) If the Agent or any Lender determines, in its good faith judgment, that it
has actually received or realized any refund of tax or any reduction of its tax
liabilities or otherwise recovered any amount in connection with any deduction
or withholding or payment of any additional amount by the Borrower pursuant to
Section 3.1(a) or this Section 3.5, such Person shall reimburse the Borrower in
an amount equal to the net benefit, after tax, and net of all expenses incurred
by the such Person in connection with such refund, reduction or recovery;
provided, that nothing in this paragraph (h) shall require any Person to make
available its tax returns (or any other information relating to its taxes which
it deems to be confidential). The Borrower shall return such amount to the
applicable Person in the event that such Person is required to repay such refund
of tax or is not entitled to such reduction of, or credit against, its tax
liabilities.

 

3.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, materially disadvantageous to such Lender. Each
Lender shall deliver a written statement of such Lender to the Borrower (with a
copy to the Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or
3.5. Such written statement shall set forth in reasonable detail the basis and
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurodollar Loan shall be calculated as though each Lender funded its Eurodollar
Loan through the purchase of a deposit of the type and maturity corresponding to
the deposit used as a reference in determining the Adjusted LIBO Rate applicable
to such Loan, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable on demand after receipt by the Borrower of such written statement. The
obligations of the Borrower under Section 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement; provided, that
notwithstanding the foregoing, if any Lender fails to notify the Borrower of any
event or circumstance that will entitle such Lender to compensation pursuant to
Section 3.1, 3.2, 3.4 or 3.5 within 180 days after such Lender obtains actual
knowledge of such event or circumstance, then such Lender shall not be entitled
to compensation from the Borrower for any such amount arising prior to the date
which is 180 days before the date on which such Lender notifies the Borrower of
such event or circumstance.

 

29



--------------------------------------------------------------------------------

ARTICLE IV

 

CONDITIONS PRECEDENT

 

4.1. Effectiveness. This Agreement shall become effective when the Borrower has
furnished to the Agent with sufficient copies for the Lenders:

 

(a) Copies of the certificate of incorporation of the Borrower, together with
all amendments, and a certificate of good standing, each certified by the
appropriate governmental officer of the jurisdiction of incorporation of the
Borrower.

 

(b) Copies, certified by the Secretary or Assistant Secretary of the Borrower,
of its by-laws and of its Board of Directors’ resolutions and of resolutions or
actions of any other body authorizing the execution of the Loan Documents to
which the Borrower is a party.

 

(c) An incumbency certificate, executed by the Secretary or Assistant Secretary
of the Borrower, which shall identify by name and title and bear the signatures
of the Authorized Officers, upon which certificate the Agent and the Lenders
shall be entitled to rely until informed of any change in writing by the
Borrower.

 

(d) Copies of a certificate of compliance for each of Trinity and United
Insurance issued by the department of insurance of its state of domicile.

 

(e) A certificate, signed by the chief financial officer of the Borrower,
stating that on the date of this Agreement (i) no Default or Unmatured Default
has occurred and is continuing and (ii) the representations and warranties
contained in Article V are true and correct in all material respects as of such
date.

 

(f) A written opinion of the Borrower’s counsel, addressed to the Lenders in
form and substance reasonably acceptable to the Agent.

 

(g) Any Notes requested by a Lender pursuant to Section 2.13 payable to the
order of each such requesting Lender.

 

(h) Written money transfer instructions addressed to the Agent and signed by an
Authorized Officer.

 

(i) Evidence satisfactory to the Agent that the Credit Agreement dated as of
August 30, 2002 among the Borrower, the lenders party thereto and the agent
named therein (the “Prior Agreement”) shall have been terminated and all
indebtedness, liabilities and accrued obligations outstanding thereunder shall
have been paid in full.

 

(j) Such other documents as any Lender, the LC Issuer or its counsel may have
reasonably requested.

 

4.2. Each Credit Extension. The Lenders shall not be required to make any Credit
Extension (except as otherwise set forth herein with respect to Revolving Loans
for the purpose of repaying Swing Line Loans or LC Disbursements) unless on the
applicable Credit Extension Date:

 

(a) No Default or Unmatured Default has occurred and is continuing.

 

30



--------------------------------------------------------------------------------

(b) The representations and warranties contained in Article V (other than
Section 5.9) are true and correct as of such Credit Extension Date in all
material respects except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct in all material respects on and as of
such earlier date.

 

Each Borrowing Notice, Swing Line Borrowing Notice, or request for issuance of a
Facility LC, as the case may be, with respect to each such Advance shall
constitute a representation and warranty by the Borrower that the conditions
contained in Sections 4.2(a) and (b) have been satisfied. Any Lender may require
a duly completed compliance certificate in substantially the form of Exhibit C
as a condition to making a Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

5.1. Organization; Power; Qualification. Each of the Borrower and its
Subsidiaries is duly organized, validly existing, and in good standing under the
laws of its state of organization, has the power and authority, corporate and
otherwise, to own or lease and operate its properties and to carry on its
business as now being and hereafter proposed to be conducted. Each such Person
is duly qualified and is in good standing as a foreign organization, and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization, except where the failure to so qualify could not reasonably be
expected to have a Materially Adverse Effect.

 

5.2. Authorization; Enforceability. The Borrower has the corporate power, and
has taken all necessary corporate action to authorize it to execute, deliver,
and perform this Agreement and each of the other Loan Documents to which it is a
party in accordance with the terms thereof and to consummate the transactions
contemplated hereby and thereby. This Agreement and any Notes have been duly
executed and delivered by the Borrower, and each of this Agreement and the other
Loan Documents to which the Borrower is a party is a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, subject to the following qualifications: (a) the discretion of any
court in awarding equitable remedies, and (b) bankruptcy, insolvency,
liquidation, reorganization, moratorium, reconstruction, and other similar laws
or legal or equitable principles affecting enforcement of creditors’ rights
generally.

 

5.3. Subsidiaries. Set forth on Schedule 1 is a complete and correct list, as of
the date hereof, of all Subsidiaries of the Borrower and a corporate structure
chart, as of the date hereof, reflecting the ownership of the Subsidiaries of
the Borrower. The Borrower owns, free and clear of all Liens (other than (except
in the case of Trinity and United Insurance) Permitted Liens), all outstanding
shares of its direct Subsidiaries and all such shares are validly issued, fully
paid and non-assessable.

 

5.4. Compliance with Laws. The execution, delivery, and performance of this
Agreement and each of the other Loan Documents in accordance with the terms and
the consummation of the transactions contemplated hereby and thereby do not and
will not (a) violate any Applicable Law, or (b) conflict with, result in a
breach of, or constitute a default under the certificate or articles of
incorporation or by-laws of the Borrower or any of its Subsidiaries or under any
material indenture, agreement, or other material instrument to which the
Borrower or any of its Subsidiaries is a party or by which any such Person or
any of its properties may be bound.

 

31



--------------------------------------------------------------------------------

5.5. Necessary Authorizations. The Borrower has secured all material Necessary
Authorizations, and all such Necessary Authorizations are in full force and
effect. The Borrower is not required to obtain any additional Necessary
Authorizations in connection with the execution, delivery, and performance, in
accordance with the terms of this Agreement or any other Loan Document, and the
transactions contemplated hereby.

 

5.6. Title to Properties. Each of the Borrower and its Subsidiaries has
marketable and legal title to, or a valid leasehold interest in, all of its
material tangible properties and assets, subject only to Permitted Liens.

 

5.7. Taxes. All federal, all material state, and all other material tax returns
of the Borrower and each of its Subsidiaries required by law to be filed have
been duly filed (except as such returns have been extended in accordance with
Applicable Law), and all federal, state, and other taxes, assessments, and other
governmental charges or levies upon the Borrower and each of its Subsidiaries
and any of their respective properties, income, profits, and assets, which are
due and payable as shown on such returns, have been paid, except any such
payment of which the Borrower or any of its Subsidiaries, as applicable, is
diligently contesting in good faith by proper proceedings and against which
adequate reserves are being maintained, and as to which no Lien other than a
Permitted Lien has attached. The charges, accruals, and reserves on the books of
the Borrower and each of its Subsidiaries in respect of taxes are, in the
reasonable judgment of the Borrower, adequate.

 

5.8. Financial Statements. The Borrower has furnished, or caused to be
furnished, to the Lenders financial statements for the Borrower and its
Subsidiaries on a consolidated basis which present fairly the financial position
of the Borrower and its Subsidiaries on a consolidated basis as at December 31,
2004, and the results of operations for the periods then ended. Except as
disclosed in such financial statements, neither the Borrower nor any of its
Subsidiaries had any material liabilities, contingent or otherwise, and there
are no material unrealized or anticipated losses of the Borrower or any of its
Subsidiaries, which would be required to be shown on such financial statements.

 

5.9. No Material Adverse Change. On the date of this Agreement, since December
31, 2004, there has occurred no event which has had or which could reasonably be
expected to have a Materially Adverse Effect.

 

5.10. Guaranties. The Borrower has not made guaranties of the indebtedness of
any Person, except where the obligations of the Borrower thereunder are pari
passu with the Obligations.

 

5.11. Litigation. There is no litigation, legal or administrative proceeding,
investigation, or other action of any nature pending or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries which upon adjudication could reasonably be expected to have a
Materially Adverse Effect.

 

5.12. ERISA. The Borrower and its ERISA Affiliates have materially fulfilled
their respective obligations under the minimum funding standards of Section 302
of ERISA and Section 412 of the Code with respect to each Plan and are in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code, and have not incurred any liability to the Pension Benefit
Guaranty Corporation or any Plan (other than to pay premiums or make
contributions in the ordinary course of business) and have not been required to
give security as a result of any Plan amendment (as contemplated by Section
40l(a)(29) of the Code). Neither the Borrower nor any ERISA Affiliate is or ever
has been a participant in or obligated to make any payment to a Multiemployer
Plan. The Borrower and each ERISA Affiliate have complied in all material
respects with all requirements of Sections 601 through 608 of ERISA and Section
4980B of the Code.

 

32



--------------------------------------------------------------------------------

5.13. Compliance with Law. Each of the Borrower and its Subsidiaries is in
material compliance with all Applicable Laws and with all of the provisions of
its certificate or articles of incorporation and by-laws or partnership
agreement, as the case may be, except for any noncompliance which could not
reasonably be expected to have a Materially Adverse Effect.

 

5.14. Accuracy and Completeness of Information. To the best knowledge of the
Borrower after due inquiry, all information, reports, and other papers and data
relating to the Borrower or any of its Subsidiaries furnished to the Lenders in
connection with this Agreement do not contain as of the date furnished any
untrue statement of material fact or omit to state a material fact necessary in
order to make the statements contained therein, in light of the circumstances
under which they were made, not misleading (except for projections and other
forward-looking information which the Borrower represents were prepared in good
faith based upon assumptions believed to be reasonable at the time).

 

5.15. Compliance with Regulations T, U, and X. Neither the Borrower nor any of
its Subsidiaries is engaged principally in or has as one of its important
activities the business of extending credit for the purpose of purchasing or
carrying any “margin security” or “margin stock” as defined in Regulations T, U,
and X (12 C.F.R. Parts 221 and 224) of the Board of Governors of the Federal
Reserve System (herein called “Margin Stock”). Neither the Borrower nor any bank
acting on its behalf has taken or will take any action which might cause this
Agreement or the Notes to violate Regulation T, U, or X, or any other regulation
of the Board of Governors of the Federal Reserve System with respect to Margin
Stock, in each case as now in effect or as the same may hereafter be in effect.
If so requested by the Agent or any Lender, the Borrower will furnish the Agent
and the Lenders with (i) a statement or statements in conformity with the
requirements of Federal Reserve Form U-l referred to in Regulation U of said
Board of Governors and (ii) other documents evidencing its compliance with the
margin regulations. Neither the making of the Loans nor the use of proceeds
thereof will violate, or be inconsistent with, the provisions of Regulation T,
U, or X of said Board of Governors.

 

5.16. Broker’s or Finder’s Commissions. No broker’s or finder’s fee or
commission will be payable with respect to the issuance of the Notes.

 

5.17. Investment Company Act. Neither the Borrower nor any of its Subsidiaries
is required to register under the provisions of the Investment Company Act of
1940, as amended, and neither the entering into or performance by the Borrower
of this Agreement nor the issuance of any Notes violates any provision of such
Act or requires any consent, approval, or authorization of, or registration
with, any governmental or public body or authority pursuant to any of the
provisions of such Act.

 

5.18. Insurance Licenses. No License held by an Insurance Subsidiary, the loss
of which could reasonably be expected to have a Materially Adverse Effect, is
the subject of a proceeding that could reasonably be expected to result in the
suspension or revocation of such License.

 

ARTICLE VI

 

COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1. Preservation of Existence and Similar Matters. The Borrower will, and will
cause each of its Subsidiaries to, (a) preserve and maintain its existence, and
all material rights, franchises, licenses, and privileges for the conduct of its
businesses, which if not preserved or maintained, could reasonably be expected
to have a Materially Adverse Effect, and (b) qualify and remain qualified and
authorized to do

 

33



--------------------------------------------------------------------------------

business in each jurisdiction in which the character of its properties or the
nature of its businesses requires such qualification or authorization, except
where the failure to so qualify would not have a Materially Adverse Effect.

 

6.2. Compliance with Applicable Law. The Borrower will comply, and will cause
each of its Subsidiaries to comply, with the requirements of all material
Applicable Laws, except for non-compliance which could not reasonably be
expected to have a Materially Adverse Effect.

 

6.3. Maintenance of Properties. Except as could not reasonably be expected to
have a Materially Adverse Effect, the Borrower will maintain, and will cause
each of its Subsidiaries to maintain, or cause to be maintained in the ordinary
course of business in good repair, working order, and condition, ordinary wear
and tear excepted, all properties used or useful in its business (whether owned
or held under lease), and from time to time to make or cause to be made all
needed and appropriate repairs, renewals, replacements, additions, betterments,
and improvements thereto.

 

6.4. Accounting Methods and Financial Records. The Borrower will maintain, and
will cause each of its Subsidiaries to maintain, a system of accounting
established and administered in accordance with GAAP, and will keep and cause
each of its Subsidiaries to keep adequate records and books of account in which
complete entries will be made in accordance with such accounting principles and
reflecting all transactions required to be reflected by such accounting
principles.

 

6.5. Payment of Taxes and Claims. The Borrower will pay and discharge when due,
and will cause each of its Subsidiaries to pay and discharge when due, all
material taxes, assessments, and governmental charges or levies imposed upon it
or upon its income or profits or upon any properties belonging to it prior to
the date on which penalties attach thereto, and all lawful claims for labor,
materials, and supplies which, if unpaid, might become a Lien or charge upon any
of its respective properties; except that no such tax, assessment, charge, levy,
or claim need be paid which is being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside on the
appropriate books, but only so long as such tax, assessment, charge, levy, or
claim does not become a Lien or charge other than a Permitted Lien and no
foreclosure, distraint, sale, or similar proceedings shall have been commenced
with respect to such item and remain unstayed for a period of thirty (30) days
after such commencement. The Borrower shall timely file (subject to extensions
permitted by Applicable Law), and will cause each of its Subsidiaries to timely
file (subject to extensions permitted by Applicable Law), all material
information returns required by federal, state, or local tax authorities.

 

6.6. Visits and Inspections. The Borrower will permit, and will cause each of
its Subsidiaries to permit, representatives of the Agent and each Lender to,
upon reasonable prior notice, at any reasonable time during normal business
hours, and at the expense of the Agent and such Lenders, as applicable, (a)
visit and inspect the properties of the Borrower and each of its Subsidiaries
during normal business hours, (b) inspect and make extracts from and copies of
their respective books and records, and (c) discuss with their respective
principal officers the businesses, assets, liabilities, financial positions,
results of operations, and business prospects relating to the Borrower and each
of its Subsidiaries.

 

6.7. Use of Proceeds. The Borrower will use the proceeds of the Loans solely for
general corporate purposes of the Borrower.

 

6.8. Further Assurances. Upon its actual knowledge of any such defect, the
Borrower will promptly cure, or use its best efforts to cause to be cured,
defects in the creation and issuance of any Notes and the execution and delivery
of this Agreement and the other Loan Documents, resulting from any act or
failure to act by the Borrower or any employee or officer thereof.

 

34



--------------------------------------------------------------------------------

6.9. Quarterly Financial Statements of the Borrower. The Borrower will furnish
to each Lender as soon as available and in any event within sixty-five (65) days
after the end of each of the first three (3) fiscal quarters of the Borrower in
each fiscal year, (a) the condensed consolidated statements (in substantially
the condensed form of those provided on or prior to the date hereof) of income
and changes in financial position (or of cash flow, as the case may be) of the
Borrower and its Subsidiaries for such period and for the period from the
beginning of the respective fiscal year to the end of such quarter, and (b) the
related condensed consolidated balance sheet as at the end of such quarter,
setting forth in each case with respect to clauses (a) and (b) immediately above
in comparative form results of the preceding fiscal year end, which financial
statements shall fairly present the consolidated financial condition and results
of operations, as the case may be, of the Borrower and its Subsidiaries in
accordance with GAAP, as at the end of, and for, such quarter (subject to normal
year-end audit adjustments).

 

6.10. Annual Financial Statements of the Borrower. The Borrower will furnish to
each Lender as soon as available and in any event within one hundred twenty
(120) days after the end of each fiscal year of the Borrower, the consolidated
statements of income and changes in financial position (or of cash flow and
shareholders’ equity, as the case may be) of the Borrower and its Subsidiaries
for such year, and the related consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such year, setting forth in each case in
comparative form the corresponding figures for the preceding fiscal year,
accompanied by an opinion of Deloitte & Touche LLP or such other certified
public accountants of recognized standing which are reasonably satisfactory to
the Required Lenders, which opinion shall state that such financial statements
fairly present the consolidated financial condition and results of operations,
as the case may be, of the Borrower and its Subsidiaries, in accordance with
GAAP, as at the end of, and for, such year.

 

6.11. Additional Reporting Requirements.

 

(a) Annual SAP Statements. The Borrower will furnish to each Lender as soon as
available, and in any event within ninety (90) days after the end of each fiscal
year of each of Trinity and United Insurance, a copy of the Annual Statement of
such Person, prepared in accordance with SAP, which such Person has filed with
the applicable state department of insurance pursuant to state insurance law.

 

(b) Quarterly SAP Statements. The Borrower will furnish to each Lender as soon
as available, and in any event within sixty-five (65) days after the end of each
of the first three (3) fiscal quarters in each fiscal year of Trinity and United
Insurance, the quarterly unaudited financial statements of Trinity and United
Insurance prepared in accordance with SAP.

 

(c) Annual Management Discussion. The Borrower will furnish to each Lender
promptly after the preparation thereof, copies of all management discussions and
analysis reports or similar reports howsoever designated or described prepared
by the Borrower with respect to Trinity, United Insurance and other of its
Subsidiaries which are insurance companies which are reasonably requested by the
Agent and filed with any governmental authority, agency or department.

 

6.12. Performance Certificates. The Borrower will furnish to each Lender, at the
time the financial statements are furnished pursuant to Sections 6.9 and 6.10
hereof, a certificate of the chief financial officer or treasurer of the
Borrower in form and substance satisfactory to the Required Lenders:

 

(a) Stating that, to the best of his or her knowledge, no Default or Unmatured
Default has occurred as at the end of such quarter or year, as the case may be,
or, if a Default or an Unmatured Default has occurred, disclosing each such
Default or Unmatured Default and its nature, when it occurred, whether it is
continuing, and the steps being taken by the Borrower with respect to such
Default or Unmatured Default; and

 

35



--------------------------------------------------------------------------------

(b) Setting forth in reasonable detail the computations necessary to determine
whether or not the Borrower was in compliance with Section 6.20 hereof, and
whether or not any Default or Unmatured Default has occurred under Section 7.13
hereof, as of the end of the applicable fiscal quarter or year.

 

6.13. Copies of Other Reports. The Borrower will furnish to each Lender:

 

(a) As soon as reasonably practicable after the sending thereof, copies of all
periodic reports, proxies and prospectuses which the Borrower or any of its
Subsidiaries sends to any holder of its Indebtedness or its securities or files
with the Securities and Exchange Commission or any national securities exchange.

 

(b) As soon as reasonably practicable after the preparation of the same, copies
of all material reports or financial information filed by the Borrower or any of
its Subsidiaries with any governmental agency, department, bureau, division or
other governmental authority or regulatory body, or other reports with respect
to the Borrower or any of its Subsidiaries which, in any such case, evidence
facts or contain information which could reasonably be expected to have a
Materially Adverse Effect.

 

(c) Not less than once during each fiscal year of the Borrower in which the
Borrower or any ERISA Affiliate is a member of, or is obligated to contribute
to, any Multiemployer Plan, (i) a statement, in form and substance satisfactory
to the Agent, prepared by the actuary for each Multiemployer Plan to which the
Borrower or any of its Subsidiaries or any ERISA Affiliate is a party, setting
forth the liabilities (under Section 4201 of ERISA) of the Borrower and its
ERISA Affiliates, as appropriate, in the event of a “complete” or “partial
withdrawal” (as those terms are defined in Sections 4203 and 4205 of ERISA) from
each such Multiemployer Plan or (ii) if such statement is not available to the
Borrower, a copy of the most recent Internal Revenue Service Form 5500 and
supporting schedules.

 

(d) From time to time and as soon as reasonably practicable upon each request,
such data, internally generated reports, certificates, statements, documents, or
further information regarding the business, assets, liabilities, financial
position or results of operations of the Borrower or any of its Subsidiaries as
the Agent, for itself or upon request of any Lender, may reasonably request.

 

6.14. Notice of Litigation and Other Matters. The Borrower will provide to each
Lender prompt notice of the following events as to which the Borrower has
received notice or otherwise become aware:

 

(a) The occurrence of any Default or Unmatured Default or the occurrence or
non-occurrence of any event or the existence of a condition which has had or
could reasonably be expected to have a Materially Adverse Effect with respect to
the Borrower, Trinity or United;

 

(b) The occurrence of any Reportable Event with respect to any Plan as to which
the Pension Benefit Guaranty Corporation has not by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty (30)
days of the occurrence of such event (provided that the Borrower shall give the
Agent and the Lenders notice of any failure to meet the minimum funding
standards of Section 412 of the Code or Section 302 of ERISA, regardless of the
issuance of any waivers in accordance with Section 4l2(d) of the Code);

 

(c) The filing under Section 4041 of ERISA of a notice of intent to terminate
any Plan or the termination of any Plan other than, in either case, a standard
termination under Section 4041(b) of ERISA;

 

36



--------------------------------------------------------------------------------

(d) The institution by the Pension Benefit Guaranty Corporation of proceedings
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan;

 

(e) The occurrence or non-occurrence of any event or the existence of any
condition which constitutes, or which with the passage of time or giving of
notice, or both, would constitute, a default by the Borrower or any of the
Subsidiaries under any material agreement (other than any of the Loan Documents)
to which such Person is party or by which its properties may be bound or
affected, which default could reasonably be expected to have a Materially
Adverse Effect; and

 

(f) The commencement of all proceedings and investigations by or before any
governmental body and all actions and proceedings in any court or before any
arbitrator against the Borrower or any of the Subsidiaries, which could
reasonably be expected to have a Materially Adverse Effect or result in a
Default or Unmatured Default, and any material development with respect thereto.

 

6.15. Restricted Payments and Restricted Purchases. The Borrower shall not
directly or indirectly, declare or make any Restricted Payment or Restricted
Purchase, except that the Borrower may declare and make Restricted Payments and
make Restricted Purchases, in each case, so long as no Default or Unmatured
Default then exists or would be caused thereby.

 

6.16. Limitations on Indebtedness of Subsidiaries of Borrower. The Borrower
shall not permit any of its Subsidiaries to create, assume, incur or otherwise
become or remain obligated in respect of, or permit to be outstanding, any
Indebtedness except:

 

(a) Indebtedness in favor of the Borrower;

 

(b) Indebtedness incurred by a direct or indirect special purpose Subsidiary of
the Borrower in connection with a Permitted Securitization;

 

(c) Indebtedness evidenced by the One East Wacker Note in a principal amount not
to exceed $45,000,000 so long as such Indebtedness is held by Borrower or any
Wholly-Owned Subsidiary of Borrower;

 

(d) Indebtedness in effect on the date hereof (as any of the same may be
amended, modified, supplemented or restated from time to time) in an amount not
to exceed the amounts set forth on Schedule 5 hereto and any extension, renewal
or refinancing thereof so long as the principal amount thereof is not increased
thereby; and

 

(e) any other Indebtedness in an amount not to exceed $100,000,000 in the
aggregate principal amount outstanding at any time.

 

6.17. Limitation on Liens. The Borrower shall not, and shall not permit any of
its Subsidiaries to, create, assume, incur, or permit to exist or to be created,
assumed, incurred or permitted to exist, directly or indirectly, any Lien on any
of its properties or assets, whether now owned or hereafter acquired, except for
Permitted Liens.

 

6.18. Amendment and Waiver. The Borrower shall not, and shall not permit any of
its Subsidiaries to, enter into any material amendment of, or agree to or accept
any waiver of the provisions of its certificate or articles of incorporation or
by-laws or certificate of partnership or partnership agreement, as the case may
be, which amendment or waiver could reasonably be expected to have a Materially
Adverse Effect.

 

37



--------------------------------------------------------------------------------

6.19. Liquidation; Merger; Disposition of Assets. The Borrower shall not, and
shall not permit any of its Subsidiaries to, at any time (a) liquidate or
dissolve itself (or suffer any liquidation or dissolution) or otherwise wind up,
except for the liquidation or dissolution of (i) any Subsidiary in connection
with any sale, lease, transfer or other disposition of assets to the extent
permitted in clauses (b)(i) through (b)(viii) below, (ii) any Subsidiary that is
a holding company, provided that the assets held by such Subsidiary are
transferred to one or more direct or indirect Wholly-Owned Subsidiaries of the
Borrower or (iii) any inactive Subsidiary, (b) sell, lease, abandon, transfer or
otherwise dispose of any assets or business, other than (i) sales of obsolete
equipment, inventory or other assets in the ordinary course of business, (ii)
sales of investment securities and other investment assets by Insurance
Subsidiaries in the ordinary course of business, (iii) sales, distributions or
other dispositions by the Borrower or any of its Subsidiaries of publicly-traded
investment securities (including Margin Stock) and other marketable securities,
(iv) the sale, distribution or other disposition by the Borrower of the stock or
assets of Fireside or the sale, distribution or other disposition by Fireside of
the stock or assets of Fireside Bank, (v) the sale, distribution or other
disposition of the stock or assets of any Person consisting exclusively of all
or any portion of the Direct Auto Business, (vi) sales or transfers of assets to
a special purpose Subsidiary in connection with a Permitted Securitization,
(vii) any transaction permitted pursuant to clause (ii) of the proviso to
Section 6.22, any Restricted Payment permitted pursuant to Section 6.15 and the
payment of any dividend by a Subsidiary to its parent entity or (viii) the sale,
distribution or other disposition of the stock or assets of any Person
consisting exclusively of all or any portion of Unitrin Business Insurance; (ix)
leases, sales, transfers or other dispositions of its property that, together
with all other property of the Borrower and its Subsidiaries previously leased,
sold, transferred or disposed of since the date hereof (other than sales,
distributions, transfers, dispositions or other transactions permitted pursuant
to clause (i), (ii), (iii), (iv), (v), (vi), (vii) or (viii) of clause (b)
above), do not constitute a Material Portion of the property of the Borrower and
its Subsidiaries.

 

6.20. Borrower’s Maximum Leverage. The Borrower shall not, as of the last day of
any fiscal quarter, permit (a) the Total Debt (after giving effect to any
Advances outstanding hereunder) of the Borrower and its Subsidiaries on a
consolidated basis to be greater than (b) (i) forty percent (40%) of (ii) Total
Capitalization of the Borrower.

 

6.21. Risk-Based Capital Ratio. Neither Trinity nor United Insurance shall, as
of the last day of any fiscal quarter, fail to have a Risk-Based Capital Ratio
which is at least twenty-five percent (25%) higher than the highest Risk-Based
Capital Ratio within the category of Company Action Level (or any successor
designation) as prescribed by rules, regulations or guidelines adopted by the
National Association of Insurance Commissioners or the state department of
insurance of the state of domicile of Trinity or United Insurance, as
applicable, and such failure shall continue and not be cured within 45 days
after the end of such fiscal quarter.

 

6.22. Affiliate Transactions. The Borrower will not, nor will it permit any of
its Subsidiaries to, directly or indirectly: (a) make any investment in an
Affiliate; (b) transfer, sell, lease, assign or otherwise dispose of any assets
to an Affiliate; (c) merge into or consolidate with or purchase or acquire
assets from an Affiliate; or (d) enter into any other transaction directly or
indirectly with or for the benefit of an Affiliate (including, without
limitation, guarantees and assumptions of obligations of an Affiliate); provided
that (i) any Affiliate who is an individual may serve as a director, officer or
employee of the Borrower or any of its Subsidiaries and receive reasonable
compensation for his or her services in such capacity; (ii) the Borrower and its
Wholly-Owned Subsidiaries may do any of the foregoing with the Borrower and any
of its Wholly-Owned Subsidiaries, as the case may be; (iii) the Borrower and its
Subsidiaries may enter into a tax-sharing agreement and/or any Subsidiary may
make distributions to enable its direct and indirect parents (including the
Borrower) to pay taxes imposed on them with respect to the income of such
Subsidiary; and (iv) the Borrower and its Subsidiaries may engage in any
transaction with an Affiliate which transaction is on terms no less advantageous
to such Affiliate than would be the case if such transaction had been effected
with a non-Affiliate.

 

38



--------------------------------------------------------------------------------

6.23. Other Indebtedness. All Obligations of the Borrower under this Agreement
and the other Loan Documents shall rank at least pari passu with all other
Indebtedness (other than in connection with Capitalized Lease Obligations and
Permitted Liens).

 

6.24. Restrictions on Upstream Dividends by Subsidiaries. The Borrower shall not
permit to exist at any time any consensual restriction (other than consent
decrees or comparable arrangements with regulatory authorities) limiting the
ability (whether by covenant, event of default, subordination or otherwise) of
any Subsidiary of the Borrower to (a) make Restricted Payments to or Restricted
Purchases from the Borrower or any Subsidiary, (b) pay any obligation owed to
the Borrower or any Subsidiary of the Borrower, (c) make any loans or advances
to or investments in the Borrower or in any Subsidiary of the Borrower, (d)
transfer any of its property or assets (other than property or assets subject to
Permitted Liens) to the Borrower or any Subsidiary of the Borrower, or (e)
create any Lien (other than any additional Lien on assets already subject to a
Permitted Lien) upon its property or assets whether now owned or hereafter
acquired or upon any income or profits therefrom, except for restrictions which
could not reasonably be expected to impair the Borrower’s ability to perform the
Obligations.

 

6.25. Business of the Borrower. The Borrower and its Subsidiaries, taken as a
whole, will conduct their business in substantially the same manner and in
substantially the same fields of enterprises as it is presently conducted.

 

ARTICLE VII

 

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default, whatever the reason for such event and whether it shall be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule, or regulation of any governmental or
non-governmental body.

 

7.1. Any representation or warranty made under this Agreement shall prove
incorrect or misleading in any material respect when made or deemed to have been
made pursuant to Article IV hereof; or

 

7.2. The Borrower shall default (a) in the payment of any interest and fees
payable hereunder or under the other Loan Documents and such default shall not
have been cured by payment of such overdue amounts in full within five (5)
Business Days from the date such payment became due, or (b) in the payment of
any principal of any Loan when due; or

 

7.3. The Borrower shall default in the performance or observance of any
agreement or covenant contained in Sections 6.9, 6.10, 6.11, 6.12, 6.13, 6.14,
6.15, 6.16, 6.17, 6.18, 6.19, 6.20, 6.21, 6.23 or 6.25 hereof; or

 

7.4. The Borrower shall default in the performance or observance of any other
agreement or covenant contained in this Agreement not specifically referred to
elsewhere in this Article VII, and such default shall not be cured within a
period of forty-five (45) days from the date on which such default became known
to the Borrower; or

 

39



--------------------------------------------------------------------------------

7.5. There shall occur any default in the performance or observance of any
agreement or covenant or breach of any representation or warranty contained in
any of the Loan Documents (other than this Agreement or as otherwise provided in
this Article VII), which shall not be cured within the applicable cure period,
if any, provided for in such Loan Document; or

 

7.6. There shall occur any Change in Control; or

 

7.7. There shall be entered a decree or order for relief in respect of the
Borrower or any of its Subsidiaries under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other applicable federal or state
bankruptcy law or other similar law, or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator, or similar official of the Borrower
or any of its Subsidiaries, or of any substantial part of its respective
properties, or ordering the winding-up or liquidation of the affairs of the
Borrower or any of its Subsidiaries, or an involuntary petition shall be filed
against the Borrower or any of its Subsidiaries, and (a) such petition shall not
be diligently contested, or (b) any such petition shall continue undismissed for
a period of sixty (60) consecutive days; or

 

7.8. The Borrower or any of its Subsidiaries shall file a petition, answer, or
consent seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other applicable federal or state
bankruptcy law or other similar law, or the Borrower or any of its Subsidiaries
shall consent to the institution of proceedings thereunder or to the filing or
any such petition or to the appointment or taking of possession of a receiver,
liquidator, assignee, trustee, custodian, sequestrator, or other similar
official of the Borrower or any of its Subsidiaries, or of any substantial part
of its respective properties, or the Borrower or any of its Subsidiaries shall
fail generally to pay its respective debts as they become due, or the Borrower
or any of its Subsidiaries shall take any action in furtherance of any such
action; or

 

7.9. One or more final judgments shall be entered by any court against the
Borrower and/or any of its Subsidiaries for the payment of money in an aggregate
amount in excess of $60,000,000 for the Borrower and its Subsidiaries, taken as
a whole, or a warrant of attachment or execution or similar process shall be
issued or levied against property of the Borrower or any of its Subsidiaries
which, together with all other such property of the Borrower and its
Subsidiaries subject to other such process, exceeds in value $60,000,000 in the
aggregate, if, within thirty (30) days after the entry, issue, or levy thereof,
such judgment, warrant, or process shall not have been paid or discharged or
stayed pending appeal, or if, after the expiration of any such stay, such
judgment, warrant, or process shall not have been paid or discharged; or

 

7.10. There shall be at any time any “accumulated funding deficiency,” as
defined in ERISA or in Section 412 of the Code, with respect to any Plan
maintained by the Borrower or any of its ERISA Affiliates, or to which the
Borrower or any of its ERISA Affiliates has any liabilities, or any trust
created thereunder; or a trustee shall be appointed by a United States District
Court to administer any such Plan; or the Pension Benefit Guaranty Corporation
shall institute proceedings to terminate any such Plan; or the Borrower or any
of its ERISA Affiliates shall incur any liability to the Pension Benefit
Guaranty Corporation in connection with the termination of any such Plan; or any
Plan or trust created under any Plan of the Borrower or any of its ERISA
Affiliates shall engage in a non-exempt “prohibited transaction” (as such term
is defined in Section 406 of ERISA or Section 4975 of the Code) which would
subject any such Plan, any trust created thereunder, any trustee or
administrator thereof, or any party dealing with any such Plan or trust to (a) a
tax or penalty on “prohibited transactions” imposed by Section 502 of ERISA or
Section 4975 of the Code, or (b) costs or expenses of correcting such
“prohibited transactions,” which in either case (a) or (b) could reasonably be
likely to have a Materially Adverse Effect; or the Borrower and/or any of its
ERISA Affiliates shall enter into or become obligated to contribute to a
Multiemployer Plan and as a result thereof such Persons have any liability or
potential liability (under Section 4201 of

 

40



--------------------------------------------------------------------------------

ERISA) relating to any actual or potential “complete” or “partial withdrawal”
(as those terms are defined in Sections 4203 and 4205 of ERISA) with respect to
any such Multiemployer Plans, which liability or potential liability exceeds
$60,000,000 in the aggregate for all such Persons at any time; the Borrower or
any of its ERISA Affiliates shall have assessed against it any material tax
liability as a result of a violation of the provisions of Section 4980B of the
Code; or the Borrower or any of its ERISA Affiliates shall amend a Plan so as to
require the provision of security within the meaning of Section 401(a)(29) of
the Code; or

 

7.11. There shall occur any default or event (which permits the holder(s)
thereof to accelerate such Indebtedness or cause such Indebtedness to be
prepaid, repurchased or redeemed) beyond the period of grace, if any, applicable
thereto under any other indenture, agreement, or instrument evidencing
Indebtedness of the Borrower or any of its Subsidiaries in an aggregate
principal amount greater than or equal to $60,000,000 for the Borrower and its
Subsidiaries, taken as a whole; or

 

7.12. All or any material portion of any Loan Document shall at any time and for
any reason be declared by a court of competent jurisdiction in a suit with
respect to such Loan Document to be null and void, or a proceeding shall be
commenced by the Borrower, or by any governmental authority having jurisdiction
over the Borrower or any of its Subsidiaries, seeking to establish the
invalidity or unenforceability thereof (exclusive of questions of interpretation
of any provision thereof), or the Borrower shall deny that it has any liability
or obligation for the payment of principal or interest purported to be created
under any Loan Document; or

 

7.13. Any applicable superintendent of insurance (or comparable Person) shall
have taken possession of the business or property of either Trinity or United
Insurance under any applicable state insurance law for the purposes of
rehabilitation, dissolution or liquidation thereof or such Person shall have
appointed a receiver, trustee, custodian, liquidator, conservator, sequestrator
or similar official for either Trinity or United Insurance or for all or any
substantial part of the property or assets of Trinity or United Insurance; or

 

7.14. Any License held by any Insurance Subsidiary on the date of this Agreement
or acquired by any Insurance Subsidiary hereafter, the loss of which could
reasonably be expected to have a Materially Adverse Effect, (a) shall be revoked
by a final non-appealable order by the state which shall have issued such
License, or any action (whether administrative or judicial) to revoke such
License shall have been commenced against such Person which shall not have been
dismissed or contested in good faith within 30 days of the commencement thereof,
(b) shall be suspended by such state for a period in excess of 60 days or (c)
shall not be reissued or renewed by such state upon the expiration thereof
following application for such reissuance or renewal by such Person.

 

ARTICLE VIII

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1. Acceleration. If any Default described in Section 7.7 or 7.8 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans hereunder
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Agent or any
Lender. If any other Default occurs and is continuing, the Required Lenders (or
the Agent with the consent of the Required Lenders) may terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuer to issue Facility LCs, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives.

 

41



--------------------------------------------------------------------------------

If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.7 or 7.8
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.

 

8.2. Amendments. Subject to the provisions of this Section 8.2, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of all of the Lenders adversely affected thereby (or in the
case of subsections 8.2(b), (d) and (e), all of the Lenders):

 

(a) Extend the final maturity of any Loan or postpone any regularly scheduled
payment of principal of any Loan, or extend the expiry date of any Facility LC
to a date after the Facility Termination Date or forgive all or any portion of
the principal amount thereof, or reduce the rate or extend the time of payment
of interest (except as provided in Section 2.11) or fees thereon or
Reimbursement Obligations related thereto.

 

(b) Reduce the percentage specified in the definition of Required Lenders.

 

(c) Extend the Facility Termination Date, or reduce the amount or extend the
payment date for, the mandatory payments required under Section 2.2, or increase
the amount of the Aggregate Commitment or of the Commitment of any Lender
hereunder, or the commitment to issue Facility LCs,

 

(d) Permit the Borrower to assign its rights under this Agreement.

 

(e) Amend this Section 8.2 or Sections 10.1 or 10.2.

 

No amendment of any provision of this Agreement relating to (i) the Agent shall
be effective without the written consent of the Agent, (ii) the LC Issuer shall
be effective without the written consent of the LC Issuer and (iii) the Swing
Line Lender shall be effective without the written consent of the Swing Line
Lender. The Agent may waive payment of the fee required under Section 12.1
without obtaining the consent of any other party to this Agreement. No amendment
of any provision of this Agreement shall be effective without the written
consent of the Borrower.

 

8.3. Preservation of Rights. No delay or omission of the Lenders, the LC Issuer
or the Agent to exercise any right under the Loan Documents shall impair such
right or be construed to be a waiver of any Default or an acquiescence therein,
and the making of a Credit Extension notwithstanding the existence of a Default
or the inability of the Borrower to satisfy the conditions precedent to such
Credit Extension shall not constitute any waiver or acquiescence. Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent, the LC
Issuer and the Lenders until the Obligations have been paid in full.

 

42



--------------------------------------------------------------------------------

ARTICLE IX

 

GENERAL PROVISIONS

 

9.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

 

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

 

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

 

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent, the LC Issuer and the Lenders and
supersede all prior agreements and understandings among the Borrower, the Agent
and the Lenders relating to the subject matter thereof other than those
contained in the fee letter described in Section 10.13 and any other letter
agreements relating to the payment of fees, each of which shall survive and
remain in full force and effect during the term of this Agreement.

 

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Agent is
authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arrangers shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall each have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.

 

9.6. Expenses; Indemnification. (a) The Borrower shall reimburse the Agent and
JPMS for any reasonable and documented costs and out-of-pocket expenses
(including reasonable attorneys’ fees and time charges of attorneys for the
Agent) paid or incurred by the Agent or JPMS in connection with the preparation,
negotiation, execution, delivery, syndication, distribution (including, without
limitation, via the internet), review, amendment, modification, and
administration of the Loan Documents; provided, that unless a Default has
occurred and is continuing, the Borrower shall not be required to reimburse the
Agent and the Lenders for the costs of outside auditors designated by the Agent
and the Lenders for more than one (1) visit and inspection during any fiscal
year. The Borrower also agrees to reimburse the Agent, JPMS, the LC Issuer and
the Lenders for any reasonable and documented costs and out-of-pocket expenses
(including attorneys’ fees and time charges of attorneys for the Agent, JPMS,
the LC Issuer and the Lenders) paid or incurred by the Agent, JPMS, the LC
Issuer or, during the occurrence and continuance of any Event of Default, any
Lender in connection with the collection and enforcement of the Loan Documents.

 

(b) The Borrower hereby further agrees to indemnify the Agent, each Arranger,
the LC Issuer and each Lender, their respective Affiliates, and each of their
directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and reasonable expenses (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Agent, an Arranger, the LC Issuer or any Lender or any Affiliate is a party
thereto but excluding amounts paid or

 

43



--------------------------------------------------------------------------------

excluded pursuant to Section 3.1(a) or 3.5) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan or issuance of any Facility LC
hereunder including, without limitation, by reason of or in connection with the
issuance, execution and delivery or transfer of or payment or failure to pay
under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which the LC Issuer may incur by reason of or in connection with (i)
the failure of any other Lender to fulfill or comply with its obligations to the
LC Issuer hereunder (but nothing herein contained shall affect any rights the
Borrower may have against any defaulting Lender) or (ii) by reason of or on
account of the LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to the LC Issuer, evidencing the appointment of such successor
Beneficiary, except to the extent that they are determined in a final judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the party seeking indemnification. The obligations of
the Borrower under this Section 9.6 shall survive the termination of this
Agreement.

 

9.7. Numbers of Documents. All statements, notices, and requests hereunder shall
be furnished to the Agent with sufficient counterparts so that the Agent may
furnish one to the LC Issuer and each of the Lenders.

 

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP, except that any calculation or
determination which is to be made on a consolidated basis shall be made for the
Borrower and all its Subsidiaries, including those Subsidiaries, if any, which
are unconsolidated on the Borrower’s audited financial statements.

 

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

 

9.10. Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the LC Issuer and the Agent on the other hand shall be
solely that of borrower and lender. Neither the Agent, the Arrangers, the LC
Issuer nor any Lender shall have any fiduciary responsibilities to the Borrower.
Neither the Agent, the Arrangers nor any Lender undertakes any responsibility to
the Borrower to review or inform the Borrower of any matter in connection with
any phase of the Borrower’s business or operations. The Borrower agrees that
neither the Agent, the Arrangers, the LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final judgment by a court of competent
jurisdiction that such losses resulted from the gross negligence or willful
misconduct of the party from which recovery is sought. Neither the Agent, the
Arrangers, the LC Issuer nor any Lender shall have any liability with respect
to, and the Borrower hereby waives, releases and agrees not to sue for, any
special, indirect, consequential or punitive damages suffered by the Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.

 

9.11. Confidentiality. Each Lender agrees to hold any non-public, proprietary or
confidential information which it may receive from the Borrower pursuant to this
Agreement or any transaction

 

44



--------------------------------------------------------------------------------

contemplated hereby in confidence, except for disclosure (a) to its Affiliates
and to other Lenders and their respective Affiliates, (b) to legal counsel,
accountants, and other professional advisors to such Lender or to a Transferee,
(c) to regulatory officials, (d) to any Person as required by law, regulation,
or legal process, provided that, unless prohibited by law or court order, the
Lender or the Agent (as the case may be) shall notify the Borrower prior to
making any such disclosure, (e) to any Person in connection with any legal
proceeding to which such Lender is a party, (f) to such Lender’s direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, (g)
permitted by Section 12.2 and (h) to rating agencies if requested or required by
such agencies in connection with a rating relating to the Advances hereunder.

 

9.12. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) for the repayment of
the Credit Extensions provided for herein.

 

9.13. Disclosure. The Borrower and each Lender hereby acknowledge and agree that
JPMCB and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with the Borrower and its Affiliates.

 

9.14. USA PATRIOT ACT. Each Lender that is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Act.

 

ARTICLE X

 

THE AGENT

 

10.1. Appointment; Nature of Relationship. JPMCB is hereby appointed by each of
the Lenders as its contractual representative (herein referred to as the
“Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual representative
upon the express conditions contained in this Article X. Notwithstanding the use
of the defined term “Agent,” it is expressly understood and agreed that the
Agent shall not have any fiduciary responsibilities to any Lender by reason of
this Agreement or any other Loan Document and that the Agent is merely acting as
the contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Agent (i) does not
hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the Illinois Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders hereby agrees to assert no claim against the Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.

 

10.2. Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

 

45



--------------------------------------------------------------------------------

10.3. General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrower, the Lenders or any Lender
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final judgment by a court of
competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person.

 

10.4. No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower’s or any such
guarantor’s respective Subsidiaries. Except as expressly set forth herein, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity.

 

10.5. Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders, and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders. The Lenders hereby acknowledge
that the Agent shall be under no duty to take any discretionary action permitted
to be taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders. The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

 

10.6. Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Loan
Document.

 

10.7. Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.

 

10.8. Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to their respective Commitments
(or, if the Commitments have been terminated, in proportion to their Commitments
immediately prior to such termination) (a) for any amounts not reimbursed by the
Borrower for which the Agent is entitled to reimbursement by the

 

46



--------------------------------------------------------------------------------

Borrower under the Loan Documents, (b) for any other expenses incurred by the
Agent on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents (including,
without limitation, for any expenses incurred by the Agent in connection with
any dispute between the Agent and any Lender or between two or more of the
Lenders) and (c) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Agent in any way relating to or arising out of the Loan Documents or any other
document delivered in connection therewith or the transactions contemplated
thereby (including, without limitation, for any such amounts incurred by or
asserted against the Agent in connection with any dispute between the Agent and
any Lender or between two or more of the Lenders), or the enforcement of any of
the terms of the Loan Documents or of any such other documents, provided that
(x) no Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the Agent and
(y) any indemnification required pursuant to Section 3.5(g) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement.

 

10.9. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default.” In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.

 

10.10. Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Commitment and its Loans as any Lender and may exercise the same
as though it were not the Agent, and the term “Lender” or “Lenders” shall, at
any time when the Agent is a Lender, unless the context otherwise indicates,
include the Agent in its individual capacity. The Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Borrower or any of its
Subsidiaries in which the Borrower or such Subsidiary is not restricted hereby
from engaging with any other Person.

 

10.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arrangers or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

 

10.12. Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. Upon any such resignation, the Required Lenders shall have
the right to appoint (with the consent of the Borrower, not to unreasonably be
withheld, so long as no Default has occurred and is continuing), on behalf of
the Borrower and the Lenders, a successor Agent. If no successor Agent shall
have been so appointed by the Required Lenders within thirty days after the
resigning Agent’s giving notice of its intention to resign, then the resigning
Agent may appoint, on behalf of the Borrower and the

 

47



--------------------------------------------------------------------------------

Lenders, a successor Agent. Notwithstanding the previous sentence, the Agent may
at any time without the consent of the Borrower or any Lender, appoint any of
its Affiliates which is a commercial bank as a successor Agent hereunder. If the
Agent has resigned and no successor Agent has been appointed, the Lenders may
perform all the duties of the Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Agent shall be
deemed to be appointed hereunder until such successor Agent has accepted the
appointment. Any such successor Agent shall be a commercial bank having capital
and retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning Agent. Upon the effectiveness of the resignation of
the Agent, the resigning Agent shall be discharged from its duties and
obligations hereunder and under the Loan Documents. After the effectiveness of
the resignation of an Agent, the provisions of this Article X shall continue in
effect for the benefit of such Agent in respect of any actions taken or omitted
to be taken by it while it was acting as the Agent hereunder and under the other
Loan Documents. In the event that there is a successor to the Agent by merger,
or the Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Agent.

 

10.13. Agent and Sole Bookrunner Fees. The Borrower agrees to pay to the Agent
and J.P. Morgan Securities Inc., for their respective accounts, the fees agreed
to by the Borrower, the Agent and J.P. Morgan Securities Inc. pursuant to that
certain fee letter dated May 2, 2005, or as otherwise agreed from time to time.

 

10.14. Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

 

10.15. Syndication Agent and Documentation Agent. Neither the Syndication Agent
nor the Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, neither the Syndication Agent
nor the Documentation Agent shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to the Syndication Agent and the Documentation Agent as it makes
with respect to the Agent in Section 10.11.

 

ARTICLE XI

 

SETOFF; RATABLE PAYMENTS

 

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs and is continuing, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations owing
to such Lender, whether or not the Obligations, or any part thereof, shall then
be due.

 

11.2. Ratable Payments. If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swing Line Loans resulting in such Lender receiving payment of a

 

48



--------------------------------------------------------------------------------

greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swing Line Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swing Line Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swing Line Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).

 

ARTICLE XII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1. Successors and Assigns. (a) The provisions of the Loan Documents shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an LC
Issuer), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 12.1. Nothing in the Loan Documents, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an LC Issuer), Participants (to the extent provided in paragraph (c) of this
Section 12.1) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent, the LC Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of the Loan Documents.

 

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each a “Purchaser”) all or a portion
of its rights and obligations under the Loan Documents (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Default under Section 7.2, 7.7, 7.8 or 7.13 has occurred and is continuing, any
other assignee;

 

(B) the Agent, provided that no consent of the Agent shall be required for an
assignment of any Commitment to an assignee that is a Lender with a Commitment
immediately prior to giving effect to such assignment; and

 

(C) the LC Issuer.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of

 

49



--------------------------------------------------------------------------------

any Class, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Agent otherwise consent,
provided that no such consent of the Borrower shall be required if a Default
under Section 7.2, 7.7, 7.8 or 7.13 has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under the Loan
Documents, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption in the form of Exhibit B, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not already be a Lender, shall deliver to the
Agent an Administrative Questionnaire.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 12.1, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under the Loan Documents, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under the Loan
Documents (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under the Loan Documents, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.1, 3.2, 3.4, 3.5 and 9.6); provided, however, that as of
the date an assignee becomes a Lender, it shall not be entitled to any payments
under Sections 3.1, 3.2 or 3.5 in excess of those to which its assignor was then
entitled. Any assignment or transfer by a Lender of rights or obligations under
the Loan Documents that does not comply with this Section 12.1 shall be treated
for purposes of the Loan Documents as a sale by such Lender of a participation
in such rights and obligations in accordance with paragraph (c) of this Section
12.1.

 

(iv) The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Agent, the LC Issuer and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of the Loan Documents, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the LC
Issuer and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii)(C) of this
Section and any written consent to such assignment required by paragraph (b) of
this Section, the Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.18, 2.20.5, 2.20.10, 2.21.4, 10.8 or
11.2, the Agent shall have no obligation to accept such Assignment and
Assumption and record

 

50



--------------------------------------------------------------------------------

the information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of the Loan Documents unless it has been
recorded in the Register as provided in this paragraph.

 

(c)(i) Any Lender may, without the consent of the Borrower, the Agent, the LC
Issuer or the Swing Line Lender, sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under the Loan Documents (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under the Loan Documents shall remain unchanged, (B) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (C) the Borrower, the Agent, the LC Issuer and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under the Loan Documents.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in Section
8.2 that affects such Participant. Subject to paragraph (c)(ii) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
12.1 (including, without limitation, compliance with Section 3.5(d)). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.1 as though it were a Lender, provided such Participant agrees to
be subject to Section 11.2 as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 3.1, 3.2, 3.4 and 3.5 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Non-U.S. Lender
if it were a Lender shall not be entitled to the benefits of Section 3.5 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
3.5(d) as though it were a Lender.

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under the Loan Documents to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.1 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

12.2. Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by Section
9.11 of this Agreement.

 

12.3. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee, the transferor Lender shall cause such Transferee, concurrently with
the effectiveness of such transfer, to comply with the provisions of Section
3.5(d) and (f).

 

51



--------------------------------------------------------------------------------

ARTICLE XIII

 

NOTICES

 

13.1. Notices. Except as otherwise permitted by Section 2.14 with respect to
Borrowing Notices, all Borrowing Notices, Facility LC Notices, other notices,
requests and other communications to any party hereunder shall be in writing
(including electronic transmission, facsimile transmission or similar writing)
and shall be given to such party: (x) in the case of the Borrower or the Agent,
at its address or facsimile number set forth on the signature pages hereof, (y)
in the case of any Lender, at its address or facsimile number set forth below
its signature hereto or (z) in the case of any party, at such other address or
facsimile number as such party may hereafter specify for the purpose by notice
to the Agent and the Borrower in accordance with the provisions of this Section
13.1. Each such notice, request or other communication shall be effective (a) if
given by facsimile transmission, when transmitted to the facsimile number
specified in this Section and confirmation of receipt is received, (b) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid, or (c) if given by any other
means, when delivered (or, in the case of electronic transmission, received) at
the address specified in this Section; provided that notices to the Agent under
Article II shall not be effective until received.

 

13.2. Change of Address. The Borrower, the Agent and any Lender may each change
the address for service of notice upon it by a notice in writing to the other
parties hereto.

 

ARTICLE XIV

 

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Agent, the LC Issuer
and the Lenders and each party has notified the Agent by facsimile transmission
or telephone that it has taken such action.

 

ARTICLE XV

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ.,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

15.2. CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN

 

52



--------------------------------------------------------------------------------

SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE
BORROWER AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY
LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT
IN CHICAGO, ILLINOIS.

 

15.3. WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT, THE SWING LINE LENDER, THE
LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

[signature pages follow]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders, the Agent, the Syndication Agent
and Documentation Agent have executed this Agreement as of the date first above
written.

 

UNITRIN, INC.

By:

 

/s/ Eric J. Draut

--------------------------------------------------------------------------------

Title:

 

Executive Vice President & Chief Financial Officer

Notice Address:

 

One East Wacker Drive

       

Chicago, Illinois 60601

         

Attention:

 

John M. Boschelli

Phone:

 

(312) 661-4596

Facsimile:

 

(312) 467-6210

JPMORGAN CHASE BANK, N.A.,

Individually, as LC Issuer, as Swing Line Lender and as

Administrative Agent

By:

 

/s/ Michael M. Tolentino

--------------------------------------------------------------------------------

Title:

 

Vice President

Notice Address:

 

1 Bank One Plaza

       

Chicago, Illinois 60670

         

Attention:

 

Hector Varona

Phone:

 

312-732-7614

Facsimile:

 

312-725-3107



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

individually and as Syndication Agent

By:

 

/s/ Robert C. Myer

--------------------------------------------------------------------------------

Title:

 

Senior Vice President

By:

 

/s/ Beth C. McGinnis

--------------------------------------------------------------------------------

Title:

 

Senior Vice President

Notice Address:    230 West Monroe St., Suite 2900

                              Chicago, Illinois 60606

Attention:              Robert C. Meyer

Phone:                   (312) 345-8623

Facsimile:              (312) 845-8606

WACHOVIA BANK, NATIONAL ASSOCIATION,

individually and as Documentation Agent

By:

 

/s/ John L. Thomas

--------------------------------------------------------------------------------

Title:

 

Vice President

Notice Address:

Attention:               John L. Thomas

Phone:                    267-321-6710

Facsimile:              267-321-7102



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

By:

 

/s/ Thomas McGinley

--------------------------------------------------------------------------------

Title:

 

Vice President

Notice Address:

 

One Wall St – 17th Floor

   

New York, NY 10286

     

Attention:

 

Thomas McGinley

Phone:

 

(212) 635-6466

Facsimile:

 

(212) 809-9520



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY

By:

 

/s/ Chris McKean

--------------------------------------------------------------------------------

Title:

 

Vice President

Notice Address:

 

The Northern Trust Company

   

50 S. La Salle

   

Chicago, IL 60675

     

Attention:

 

Ms Linda Honda

Phone:

 

312.444.3532

Facsimile:

 

312.630.1566



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A.

By:

 

/s/ Christine Davis

--------------------------------------------------------------------------------

Title:

 

Vice President

Notice Address:

 

445 S. Figueroa St. G16-110

   

Los Angeles, CA 90071

     

Attention:

 

Christine Davis

Phone:

 

213-236-7283

Facsimile:

 

213-236-7636



--------------------------------------------------------------------------------

FIFTH THIRD BANK (Chicago), a Michigan Banking Corporation

By:

 

/s/ Kim Puszczewicz

--------------------------------------------------------------------------------

Title:

 

Assistant Vice President

Notice Address:

 

1701 West Golf Road

   

Rolling Meadows, Illinois 60008

     

Attention:

 

Kim Puszczewicz

Phone:

 

847-871-6088

Facsimile:

 

847-354-7330



--------------------------------------------------------------------------------

U.S. BANK, N.A.

By:

 

/s/ Christian E. Stein III

--------------------------------------------------------------------------------

Title:

 

Vice President

Notice Address:

 

One U.S. Bank Plaza

   

7th & Washington, SL-MO-TIIS

   

St. Louis, MO 63101

     

Attention:

 

Christian E. Stein III

Phone:

 

(314) 418-2711

Facsimile:

 

(314) 418-8394



--------------------------------------------------------------------------------

REGIONS BANK

By:

 

/s/ Jay Ingram

--------------------------------------------------------------------------------

Title:

 

Assistant Vice President

Notice Address:

 

417 20th St. N

   

Birmingham, AL 35203

     

Attention:

 

Sam Prudhomme

Phone:

 

(205) 326-7025

Facsimile:

 

(205) 326-7788



--------------------------------------------------------------------------------

WILLIAM STREET COMMITMENT CORPORATION

(Recourse only to assets of William Street

Commitment Corporation)

By:

 

/s/ Manda D’Agata

--------------------------------------------------------------------------------

Title:

 

Assistant Vice President

   

(212) 905 5451

Notice Address:

 

30 Hudson Street, 17th floor

   

Jersey City, NJ 07302

Attention: Philip F. Green/Rosalee Gordon

Phone: 212-357-7570 / 212-357-4256

Facsimile: 212-357-4597 / 212-428-1022



--------------------------------------------------------------------------------

UMB BANK, N.A.

By:

 

/s/ Terry Dierks

--------------------------------------------------------------------------------

Title:

 

Senior Vice President

Notice Address:

 

1010 Grand Blvd.

   

mailstop 1020201

   

Kansas City, MO 64106

     

Attention:

 

Terry Dierks

Phone:

 

816-860-7101

Facsimile:

 

816-860-7143



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

APPLICABLE

MARGIN

--------------------------------------------------------------------------------

  

LEVEL I

STATUS

--------------------------------------------------------------------------------

   

LEVEL II

STATUS

--------------------------------------------------------------------------------

   

LEVEL III

STATUS

--------------------------------------------------------------------------------

 

Adjusted LIBO Rate

   .30 %   .35 %   .44 %

Floating Rate

   0 %   0 %   0 %

APPLICABLE

FEE RATE

--------------------------------------------------------------------------------

  

LEVEL I

STATUS

--------------------------------------------------------------------------------

   

LEVEL II

STATUS

--------------------------------------------------------------------------------

   

LEVEL III

STATUS

--------------------------------------------------------------------------------

 

Applicable Facility Fee Rate

   .08 %   .10 %   .11 %

Applicable Letter of Credit Fee Rate

   .30 %   .30 %   .30 %

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.9 or 6.10.

 

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than or equal to 25%.

 

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (a) the
Borrower has not qualified for Level I Status and (b) the Leverage Ratio is less
or equal to 30%.

 

“Level III Status” exists at any date if the Borrower has not qualified for
Level I Status or Level II Status.

 

“Leverage Ratio” means the ratio of (a) Total Debt of the Borrower and its
Subsidiaries on a consolidated basis to (b) Total Capitalization of the Borrower
and its Subsidiaries on a consolidated basis.

 

“Status” means either Level I Status, Level II Status or Level III Status.

 

The Applicable Margin and Applicable Fee Rates shall be determined in accordance
with the foregoing table based on the Borrower’s Status as reflected in the then
most recent Financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rates shall be effective five (5) Business Days after the Agent
has received the applicable Financials. If the Borrower fails to deliver the
Financials to the Agent at the time required pursuant to Sections 6.9 or 6.10,
as applicable, then the Applicable Margin and Applicable Fee Rate shall be the
highest Applicable Margin and Applicable Fee Rate set forth in the foregoing
table until five (5) days after such Financials are so delivered.